Exhibit 10.1

 

EXECUTION COPY

 

$550,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 1, 2005

 

 

among

 

 

THE STANLEY WORKS,

as Initial Borrower

 

 

and

 

 

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders

 

 

and

 

 

CITIBANK, N.A.,

as Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arranger and Book Runner

 

 

BANK OF AMERICA, N.A.

BNP PARIBAS and

UBS SECURITIES LLC,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

SECTION 1.01. Certain Defined Terms.

   1

SECTION 1.02. Computation of Time Periods; Terms Generally.

   14

SECTION 1.03. Accounting Terms.

   14

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

   14

SECTION 2.01. The Commitment.

   14

SECTION 2.02. Making the Committed Advances.

   16

SECTION 2.03. Fees.

   19

SECTION 2.04. Continuation and Conversion.

   20

SECTION 2.05. Interest on Advances.

   21

SECTION 2.06. Additional Interest on Eurocurrency Rate Advances.

   21

SECTION 2.07. Repayment; Prepayment of Advances; Etc.

   22

SECTION 2.08. Increased Costs.

   23

SECTION 2.09. Payments and Computations.

   24

SECTION 2.10. Taxes.

   26

SECTION 2.11. Promissory Notes.

   26

SECTION 2.12. Use of Proceeds of Advances.

   27

SECTION 2.13. Uncommitted Advances.

   27

SECTION 2.14. Borrowings by Designated Borrowers.

   30

SECTION 2.15. European Monetary Union.

   31

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

   32

SECTION 3.01. Condition Precedent to Effectiveness.

   32

SECTION 3.02. Conditions Precedent to Each Advance.

   33

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   34

SECTION 4.01. Representations and Warranties of the Company.

   34

ARTICLE V COVENANTS OF THE BORROWER

   36

SECTION 5.01. Affirmative Covenants.

   36

SECTION 5.02. Negative Covenants.

   38

ARTICLE VI EVENTS OF DEFAULT

   40

SECTION 6.01. Events of Default.

   40

ARTICLE VII THE ADMINISTRATIVE AGENT

   42

SECTION 7.01. Authorization and Action.

   42

SECTION 7.02. Administrative Agent’s Reliance, Etc.

   42

SECTION 7.03. Citibank and Affiliates.

   43

 

(i)



--------------------------------------------------------------------------------

SECTION 7.04. Lender Credit Decision.

   43

SECTION 7.05. Indemnification.

   43

SECTION 7.06. Successor Administrative Agent.

   43

ARTICLE VIII MISCELLANEOUS

   44

SECTION 8.01. Amendments, Etc.

   44

SECTION 8.02. Notices, etc.

   44

SECTION 8.03. No Waiver; Remedies.

   46

SECTION 8.04. Costs and Expenses; Breakage Indemnification.

   46

SECTION 8.05. Sharing of Payments, Etc.

   47

SECTION 8.06. Binding Effect.

   47

SECTION 8.07. Assignments and Participations.

   48

SECTION 8.08. Limitation on Assignments and Participations.

   50

SECTION 8.09. Withholding.

   50

SECTION 8.10. Mitigation.

   51

SECTION 8.11. Governing Law; Waiver of Jury Trial.

   51

SECTION 8.12. Execution in Counterparts.

   51

SECTION 8.13. Submission to Jurisdiction; Etc.

   51

SECTION 8.14. Judgment Currency.

   52

SECTION 8.15. USA PATRIOT Act.

   52

ARTICLE IX GUARANTEE

   53

SECTION 9.01. Guarantee

   53

SECTION 9.02. Acknowledgments, Waivers and Consents

   53

SECTION 9.03. Reinstatement

   56

SECTION 9.04. Subrogation

   56

SECTION 9.05. Remedies

   56

SECTION 9.06. Payments

   56

 

SCHEDULE I

  

ADDRESSES, APPLICABLE LENDING OFFICES AND COMMITMENTS

SCHEDULE II

  

MANDATORY COST RATE

SCHEDULE III

  

DESIGNATED BORROWER JURISDICTIONS

EXHIBIT A-1

  

FORM OF RATE REQUEST

EXHIBIT A-2

  

FORM OF NOTICE OF BORROWING

EXHIBIT B

  

FORM OF NOTICE OF CONVERSION OR CONTINUATION

EXHIBIT C

  

FORM OF QUOTE REQUEST

EXHIBIT D

  

FORM OF QUOTE

EXHIBIT E

  

FORM OF ACCEPTANCE

EXHIBIT F-1

  

FORM OF OPINION OF COUNSEL TO THE BORROWER

EXHIBIT F-2

  

FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE ADMINISTRATIVE AGENT

EXHIBIT G

  

FORM OF ASSIGNMENT AND ACCEPTANCE

EXHIBIT H-1

  

FORM OF COMMITTED NOTE

EXHIBIT H-2

  

FORM OF UNCOMMITTED NOTE

EXHIBIT I

  

FORM OF DESIGNATION LETTER

EXHIBIT J

  

FORM OF TERMINATION LETTER

 

(ii)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, the “Agreement”) is made as of this
1st day of December, 2005 between THE STANLEY WORKS, a Connecticut corporation
(the “Company”), the banks, financial institutions and other institutional
lenders (the “Initial Lenders”) listed on the signature pages hereof, and
CITIBANK, N.A. (“Citibank”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders (as hereinafter defined).

 

The Company, certain banks, financial institutions and other institutional
lenders and the Administrative Agent are parties to a Credit Agreement dated as
of October 14, 2004 (as amended, supplemented or otherwise modified from time to
time, and as in effect on the date hereof, the “Existing Credit Agreement”),
providing for the making of loans by such banks, financial institutions and
other institutional lenders to the Company in an aggregate principal amount at
any one time outstanding not exceeding $400,000,000.

 

The parties hereto wish to amend the Existing Credit Agreement to, among other
things, increase the aggregate amount of the Commitments to $550,000,000, permit
the Company to designate certain of its Subsidiaries as borrowers hereunder,
permit such Subsidiaries to borrow in Alternate Currencies (as defined below)
and make certain other amendments and to restate the entire Existing Credit
Agreement, as so amended, as set forth herein.

 

Accordingly, subject to the occurrence of the Effective Date (as defined below),
the parties hereto hereby agree that the Existing Credit Agreement is amended
and restated to read in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acquiring Person” means any person (other than the ESOP) who is or becomes the
beneficial owner, directly or indirectly, of 10% or more of the Company’s
outstanding common stock.

 

“Advance” means a Committed Advance or an Uncommitted Advance. For the purposes
of determining the unutilized amount of each Lender’s Commitment at any time,
the amount of each Advance of such Lender that is outstanding in an Alternate
Currency shall be deemed to be the Dollar Equivalent of the amount of such
Advance.

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Account” means, with respect to any Currency, the
account of the Administrative Agent maintained by the Administrative Agent for
such Currency and most recently designated by it by notice to the Lenders and
the Company.

 

“Alternate Currencies” means Euros and Pounds Sterling.

 

“Applicable Eurocurrency Margin” means, on any date for each Eurocurrency Rate
Advance, (i) 0.1300% if on such date the Company’s outstanding Long-Term
Indebtedness is rated A+ or higher by Standard & Poor’s or A1 or higher by
Moody’s, (ii) 0.1700% if on such date clause (i) is inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A or higher by Standard &
Poor’s or A2 or higher by Moody’s, (iii) 0.2600% if on such date clauses (i) and
(ii) are inapplicable and the Company’s outstanding Long-Term Indebtedness is
rated A- or higher by Standard & Poor’s or A3 or higher by Moody’s, (iv) 0.3750%
if on such date clauses (i), (ii) and (iii) are inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated BBB+ or higher by Standard & Poor’s
or Baa1 or higher by Moody’s, (v) 0.5750% if on such date clauses (i), (ii),
(iii) and (iv) are inapplicable (including if such Long-Term Indebtedness is no
longer rated by either agency); provided that if the respective levels of the
Company’s outstanding Long-Term Indebtedness credit ratings differ, the
“Applicable Eurocurrency Margin” will be determined based on the level one above
that level applicable to the lower of said credit ratings.

 

“Applicable Facility Fee Rate” means, on any date, a rate per annum equal to
(i) 0.0700% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s or A1 or higher by Moody’s, (ii) 0.0800%
if on such date clause (i) is inapplicable and the Company’s outstanding
Long-Term Indebtedness is rated A or higher by Standard & Poor’s or A2 or higher
by Moody’s, (iii) 0.0900% if on such date clauses (i) and (ii) are inapplicable
and the Company’s outstanding Long-Term Indebtedness is rated A- or higher by
Standard & Poor’s or A3 or higher by Moody’s, (iv) 0.1250% if on such date
clauses (i), (ii) and (iii) are inapplicable and the Company’s outstanding
Long-Term Indebtedness is rated BBB+ or higher by Standard & Poor’s or Baa1 or
higher by Moody’s, and (v) 0.1750% if on such date clauses (i), (ii), (iii) and
(iv) are inapplicable (including if such Long-Term Indebtedness is no longer
rated by either agency); provided that if the respective levels of the Company’s
outstanding Long-Term Indebtedness credit ratings differ, the “Applicable
Facility Fee Rate” will be determined based on the level one above that level
applicable to the lower of said credit ratings.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of an Uncommitted Advance, the office of such Lender notified by such
Lender to the Administrative Agent and the Company as its Applicable Lending
Office with respect to such Uncommitted Advance.

 

“Applicable Utilization Fee Rate” means, for each day on which the Utilization
Ratio exceeds 0.50, a rate per annum equal to (i) 0.1000% if on such date the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor’s or A3 or higher by Moody’s, and (ii) 0.1250% if on such date clause
(i) is inapplicable (including if such Long-Term Indebtedness is no longer rated
by either agency); provided that if the respective levels of the Company’s
outstanding Long-Term Indebtedness credit ratings differ, the “Applicable
Utilization Fee Rate” will be determined based on the level one above that level
applicable to the lower of said credit ratings.

 

CREDIT AGREEMENT

 

2



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance accepted by the
Administrative Agent in substantially the form of Exhibit G hereto.

 

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

 

(a) the rate of interest announced publicly by the Reference Bank in New York,
New York, from time to time, as its base rate;

 

(b) 1/2 of one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means a Committed Advance denominated in Dollars that bears
interest as provided in Section 2.05(a).

 

“Borrowers” means, collectively, the Company and each Designated Borrower.

 

“Borrowing” means a Committed Borrowing or an Uncommitted Borrowing.

 

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in New York City, (b) if the applicable Business Day relates
to any Eurocurrency Rate Advances, on which dealings in Dollars are carried on
in the London interbank market (c) if such day relates to a Borrowing of, or a
payment or prepayment of principal of or interest on or an Interest Period for
an Advance denominated in Pounds Sterling, or a notice with respect thereto,
that is also a day on which commercial banks and foreign exchange markets settle
payments in London, and (d) if such day relates to a Borrowing of, or a payment
or prepayment of principal of or interest on or an Interest Period for an
Advance denominated in Euros, or a notice with respect thereto, that is also a
Target Operating Day.

 

“Capital Lease” means any lease of property, real or personal, the obligations
under which are capitalized on the consolidated balance sheet of the Company and
its Subsidiaries.

 

“Change of Control” means, with respect to the Company, the occurrence of any
event, act or condition which results in either (i) any Person other than the
ESOP becoming the beneficial owner, directly or indirectly, of 30% or more of
the outstanding common stock of the Company or (ii) individuals who constitute
the Continuing Directors ceasing for any reason to constitute at least the
majority of the Board of Directors of the Company.

 

“Citibank” has the meaning specified in the first paragraph of this Agreement.

 

“Commitment” means, with respect to any Lender, the amount specified opposite
such Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(d), as such amount may be
increased pursuant to Section 2.01(c) or reduced pursuant to Section 2.01(b).
The aggregate amount of the Commitments on the date hereof is $550,000,000.

 

CREDIT AGREEMENT

 

3



--------------------------------------------------------------------------------

“Committed Advance” means an advance by a Lender to a Borrower as part of a
Committed Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance, each of which shall be a “Type” of Committed Advance.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by each of the Lenders to a Borrower pursuant to
Section 2.01.

 

“Committed Note” has the meaning provided in Section 2.11.

 

“Consolidated Net Tangible Assets” means the excess over current liabilities of
all assets properly appearing on a consolidated balance sheet of the Company and
its Subsidiaries after deducting goodwill, trademarks, patents, other like
intangibles and the minority interests of others in Subsidiaries.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
financial statements of which would, under GAAP, be consolidated with those of
the Company in its consolidated financial statements as of such date.

 

“Contingent Obligation” as to any Person means any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Director” means any member of the Board of Directors of the Company
who is not affiliated with an Acquiring Person and who is a member of the Board
of Directors of the Company immediately prior to the time that the Acquiring
Person became an Acquiring Person and any successor to a Continuing Director who
is not affiliated with the Acquiring Person and is recommended to succeed a
Continuing Director by a majority of Continuing Directors who are then members
of the Board of Directors of the Company.

 

CREDIT AGREEMENT

 

4



--------------------------------------------------------------------------------

“Currency” means either Dollars or an Alternate Currency.

 

“Default” means an event which would constitute an Event of Default but for the
giving of notice, the lapse of time or both.

 

“Designated Borrowers” means any Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent in accordance
with and together with the other documents required by Section 2.14, and no
Termination Letter has been delivered to the Administrative Agent thereunder.

 

“Designation Letter” has the meaning provided in Section 2.l4.

 

“Dollar Equivalent” means, with respect to any amount denominated in an
Alternate Currency on any date, the amount of Dollars that would be required to
purchase such amount of such Alternate Currency at or about 11:00 A.M. (Local
Time) on such date, for delivery two Business Days later, as determined by the
Administrative Agent on the basis of the spot selling rate for the offering of
such Alternate Currency for Dollars in the London foreign exchange market,
determinations thereof made in good faith by the Administrative Agent to be
conclusive and binding on the parties in the absence of manifest error.

 

“Dollars” and “$” mean lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance or the accession agreement pursuant
to which it became a Lender, or such other office of such Lender as such Lender
may from time to time specify in writing to the Company and the Administrative
Agent.

 

“EBITDA” means, for any period, the sum (without duplication) for the Company
and its Consolidated Subsidiaries on a consolidated basis of the following:
(a) net income for such period plus (b) to the extent deducted in determining
net income for such period, the sum of (i) depreciation and amortization for
such period, (ii) Interest Expense for such period and (iii) taxes for such
period.

 

“Effective Date” has the meaning provided in Section 3.01.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successors thereto, and the regulations promulgated
and the rulings found thereunder.

 

“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations
promulgated under ERISA.

 

“ERISA Person” has the meaning provided in Section 3(9) of ERISA for the term
“person.”

 

CREDIT AGREEMENT

 

5



--------------------------------------------------------------------------------

“ERISA Plan” means (i) any Plan that (x) is not a Multiemployer Plan and (y) has
Unfunded Benefit Liabilities in excess of $20,000,000 and (ii) any Plan that is
a Multiemployer Plan.

 

“ESOP” means Stanley Account Value Plan or any successor plan.

 

“Euro” has the meaning provided in Section 2.15.

 

“Eurocurrency Liabilities” has the meaning provided in Regulation D (or any
successor regulation) of the Federal Reserve Board, as in effect from time to
time.

 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance or the accession agreement
pursuant to which it became a Lender (or, if no such office of such Lender is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify in writing to the Company and the
Administrative Agent.

 

“Eurocurrency Rate” means, for any Interest Period:

 

(a) for each Eurocurrency Rate Advance denominated in Dollars comprising part of
the same Committed Borrowing, an interest rate per annum equal to the offered
rate for deposits in such Currency as quoted on the relevant Screen Page at
11:00 A.M. (London time) two London Banking Days before the first day of such
Interest Period in an amount substantially equal to the Reference Bank’s
Eurocurrency Rate Advance comprising part of such Committed Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period;

 

(b) for each Eurocurrency Rate Advance denominated in Pounds Sterling comprising
part of the same Committed Borrowing, (i) an interest rate per annum equal to
the offered rate for deposits in such Currency as quoted on the relevant Screen
Page at 11:00 A.M. (London time) on the first day of such Interest Period, for a
period equal to such Interest Period plus (ii) the MCR Cost, if any; or

 

(c) for each Eurocurrency Rate Advance denominated in Euros comprising part of
the same Committed Borrowing, (i) an interest rate per annum equal to the
offered rate for deposits in such Currency as quoted on the relevant Screen Page
at 11:00 A.M. (Brussels time) two TARGET Days before the first day of such
Interest Period, for a period equal to such Interest Period plus (ii) the MCR
Cost, if any.

 

“Eurocurrency Rate Advance” means a Committed Advance that bears interest as
provided in Section 2.05(b).

 

“Eurocurrency Rate Reserve Percentage” for any Lender for any Eurocurrency Rate
Advances owing to such Lender means the reserve percentage applicable two
Business Days before the first day of the applicable Interest Period under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement

 

CREDIT AGREEMENT

 

6



--------------------------------------------------------------------------------

(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to the
applicable Interest Period.

 

“Events of Default” has the meaning provided in Section 6.01.

 

“Existing Credit Agreement” has the meaning specified in the recitals of this
Agreement.

 

“Excluded Representation” means the representation and warranty set forth in
Section 4.01(g).

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, or any successor thereto.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
Board arranged by Federal fund brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Reference Bank from three Federal funds brokers of
recognized standing selected by the Reference Bank.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

 

“Fixed Rate” has the meaning provided in Section 2.13(c)(ii)(C).

 

“Fixed Rate Advance” means an Advance which bears interest as provided in
Section 2.05(d).

 

“Fixed Rate Auction” means a solicitation of Quotes setting forth Fixed Rates
pursuant to Section 2.13.

 

“Floating Rate” means, for any Interest Period for a Floating Rate Advance, an
interest rate per annum equal to the Base Rate in effect from time to time minus
the Floating Rate Margin for such Advance and Interest Period.

 

“Floating Rate Advance” means an Advance which bears interest as provided in
Section 2.05(c).

 

“Floating Rate Auction” means a solicitation of Quotes setting forth Floating
Rate Margins based on the Base Rate pursuant to Section 2.13.

 

“Floating Rate Margin” has the meaning provided in Section 2.13(c)(ii)(B).

 

CREDIT AGREEMENT

 

7



--------------------------------------------------------------------------------

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of an Alternate Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate specified in the
definition of “Dollar Equivalent”, as determined by the Administrative Agent,
such determinations to be conclusive and binding on the parties in the absence
of manifest error.

 

“Foreign Currency Sublimit” means the aggregate principal amount of Committed
Advances denominated in Alternate Currencies permitted to be outstanding at any
one time, as such amount may be increased pursuant to Section 2.01(c). The
Foreign Currency Sublimit on the date hereof is $250,000,000.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (ii) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (iii) the principal component of all Capital
Lease obligations of such Person, (iv) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (v) all indebtedness of any other Person secured by
any Lien on any property owned by such Person, whether or not such indebtedness
has been assumed, (vi) all Contingent Obligations of such Person, and (vii) all
indebtedness of such Person in respect of Hedge Agreements.

 

“Initial Lenders” has the meaning specified in the first paragraph of this
Agreement.

 

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Interest Expense for
such period.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest reported in respect of such
period on the Indebtedness of the Company and its Consolidated Subsidiaries on a
consolidated basis, including, without limitation, the interest portion of
payments under Capital Lease obligations and any capitalized interest, minus
(i) interest income of the Company and its Consolidated Subsidiaries on a
consolidated basis reported in respect of such period and (ii) interest on
deferred compensation reported in respect of such period.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Committed Borrowing, each Floating Rate Advance comprising part of the
same Uncommitted Borrowing and each Fixed Rate Advance comprising part of the
same Uncommitted Borrowing, the period commencing on the date of such Advance or
the date of the continuation of such Eurocurrency Rate Advance or the date of
the conversion of any Base Rate

 

CREDIT AGREEMENT

 

8



--------------------------------------------------------------------------------

Advance into such Eurocurrency Rate Advance and ending on the last day of the
period selected by a Borrower pursuant to the provisions below. The duration of
each such Interest Period shall be (a) in the case of a Eurocurrency Rate
Advance, one, two, three or six months, (b) in the case of a Fixed Rate Advance,
from 14 to 180 days, and (c) in the case of a Floating Rate Advance, from 30 to
180 days, in each case as a Borrower may select in the Notice of Borrowing,
Quote Request or Notice of Conversion or Continuation for such Advance, as the
case may be; provided that:

 

(i) a Borrower may not select any Interest Period which ends after the
Termination Date;

 

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if, in the
case of any Interest Period with respect to any Eurocurrency Rate Advance, such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

(iii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iv) below, end on the last Business Day of a calendar month;

 

(iv) any Interest Period which would otherwise end after the Termination Date
shall end on the Termination Date;

 

(v) if, upon the expiration of any Interest Period with respect to a Committed
Borrowing consisting of Eurocurrency Rate Advances, a Borrower has failed to
elect a new Interest Period to be applicable to such Advances as provided above,
such Borrower (x) if such Borrower is the Company, shall be deemed to have
elected to convert such Advances into a Base Rate Advance effective as of the
expiration date of such current Interest Period and (y) if such Borrower is a
Designated Subsidiary, shall be deemed to have elected a new Interest Period of
1 month to be applicable to such Advances; and

 

(vi) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Committed Borrowing or for Fixed Rate Advances or
Floating Rate Advances comprising part of the same Uncommitted Borrowing shall
be of the same duration.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

 

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07 or Section 2.01(c).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without

 

CREDIT AGREEMENT

 

9



--------------------------------------------------------------------------------

limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same effect as any of the foregoing and
the filing of any financing statement or similar instrument under the Uniform
Commercial Code or comparable law of any jurisdiction, domestic or foreign.

 

“Loan Documents” means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.

 

“Local Time” means (a) with respect to any Advance denominated or any payment to
be made in Dollars, New York City time, and (b) with respect to any Advance
denominated or any payment to be made in an Alternate Currency, the local time
in the Principal Financial Center for such Alternate Currency.

 

“London Banking Day” means any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London.

 

“Long-Term Indebtedness” means the long-term Senior Unsecured Indebtedness of
the Company.

 

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

 

“MCR Cost” means, the percentage rate per annum calculated by the Administrative
Agent in accordance with Schedule II.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.

 

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Note” means a Committed Note or an Uncommitted Note.

 

“Notice of Borrowing” has the meaning provided in Section 2.02(b).

 

“Notice of Conversion or Continuation” has the meaning provided in
Section 2.04(b) .

 

“Other Taxes” has the meaning provided in Section 2.10(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

 

CREDIT AGREEMENT

 

10



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means any employee benefit plan covered by Title IV of ERISA, the funding
requirements of which:

 

(i) were the responsibility of the Company or a member of its ERISA Controlled
Group at any time within the five years immediately preceding the date hereof,

 

(ii) are currently the responsibility of the Company or a member of its ERISA
Controlled Group, or

 

(iii) hereafter become the responsibility of the Company or a member of its
ERISA Controlled Group, including any such plans as may have been, or may
hereafter be, terminated for whatever reason.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center in the country of issue of such Currency, as reasonably
determined by the Administrative Agent.

 

“Principal Property” means all real property and tangible personal property
constituting a manufacturing plant owned by the Company or any of its
Subsidiaries, exclusive of (i) motor vehicles, mobile materials handling
equipment and other rolling stock, (ii) office furnishings and equipment,
information and electronic data processing equipment, (iii) any property
financed through obligations issued by a state, territory or possession of the
United States, or any political subdivision or instrumentality of the foregoing,
on which the interest cannot, in the opinion of tax counsel of recognized
standing or in accordance with a ruling issued by the Internal Revenue Service,
be included in gross income of the holder under Section 103(a)(1) of the
Internal Revenue Code (or any successor to such provision) as in effect at the
time of the issuance of such obligations, (iv) any real property held for
development or sale, or (v) any property and equipment included therein without
deduction of any depreciation reserves the book value of which property and
equipment in the aggregate is less than 10% of Consolidated Net Tangible Assets
or which the Board of Directors of the Company determines is not material to the
operation of the business of the Company and its Subsidiaries taken as a whole.

 

“Principal Subsidiary” means any Subsidiary of the Company which has net sales
which represent 15% or more of the consolidated net sales of the Company and its
Consolidated Subsidiaries taken as a whole.

 

“Process Agent” has the meaning provided in Section 8.13(b).

 

“Pro Rata Share” means, with respect to any Lender, the percentage corresponding
to the fraction the numerator of which shall be the amount of the Commitment of
such Lender and the denominator of which shall be the aggregate amount of the
Commitments of all Lenders.

 

CREDIT AGREEMENT

 

11



--------------------------------------------------------------------------------

“Quote” means an offer by any Lender to make an advance under Section 2.13.

 

“Quote Request” has the meaning provided in Section 2.13(b).

 

“Rate Notification” has the meaning provided in Section 2.02(a).

 

“Rate Request” has the meaning provided in Section 2.02(a).

 

“Reference Bank” means Citibank or, if Citibank is no longer the Administrative
Agent, such Person (which shall be a Lender or the Administrative Agent) as
shall be designated by the Company with the consent of the Required Lenders,
which consent shall not be unreasonably withheld.

 

“Register” has the meaning provided in Section 8.07(d).

 

“Reportable Event” has the meaning provided in Section 4043(b) of ERISA (other
than a Reportable Event as to which the provision of 30 days notice to the PBGC
is waived under applicable regulations).

 

“Required Lenders” means at any time Lenders representing in the aggregate at
least 51% of the Commitments or, if the Commitments shall have terminated,
Lenders representing in the aggregate at least 51% of the sum of the Advances
owing to Lenders hereunder (computed, in the case of Advances in an Alternate
Currency, as the Dollar Equivalent thereof as determined by the Administrative
Agent).

 

“Screen Page” means (a) the display designated as Page 3740 or 3750, as the case
may be, on the Telerate Service (or such other page as may replace that page on
that service for the purpose of displaying London interbank offered rates or the
Euro interbank offered rates of major banks) and (b) if the relevant rate does
not appear on said Page, the “LIBO Page” so designated on the Reuter Monitor
Money Rates Service (or such other page as may replace that page on that service
for the purpose of displaying London interbank offered rates or the Euro
interbank offered rates of major banks). If more than one relevant rate appears
on said Page 3740 or 3750 with respect to an Interest Period, or, if no rates
appear on said Page 3740 or 3750, or more than one relevant rate appears on the
“LIBO Page” with respect to an Interest Period, the Eurocurrency Rate for that
Interest Period will be based upon the arithmetic mean of such relevant rates.

 

“Senior Unsecured Indebtedness” means Indebtedness that is not subordinated to
any other Indebtedness and is not secured or supported by a guarantee, letter of
credit or other form of credit enhancement.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services and any successor
or successors thereto.

 

CREDIT AGREEMENT

 

12



--------------------------------------------------------------------------------

“Subsidiary” of any Person means (i) any corporation 50% or more of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such Person, directly or indirectly through Subsidiaries,
is either a general partner or has a 50% or more equity interest at the time.

 

“TARGET” means Trans–European Automated Real–time Gross Settlement Express
Transfer payment system.

 

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euros.

 

“Target Operating Day” has the meaning provided in Section 2.15.

 

“Taxes” has the meaning provided in Section 2.10(a).

 

“Termination Date” means the earlier of (a) October 14, 2009 or (b) the date of
termination in whole of the Commitments pursuant to Section 2.01(b) or
Section 6.01.

 

“Termination Event” means (i) a Reportable Event, or (ii) the initiation of any
action by the Company, any member of the Company’s ERISA Controlled Group or any
ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an amendment
to an ERISA Plan as a termination under ERISA, or (iii) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA Plan.

 

“Termination Letter” has the meaning provided in Section 2.14.

 

“Type” has the meaning provided in the definitions of Committed Advance and
Uncommitted Advance.

 

“Uncommitted Advance” means an advance by a Lender to a Borrower as part of an
Uncommitted Borrowing resulting from the auction bidding procedure described in
Section 2.13 and refers to a Floating Rate Advance or a Fixed Rate Advance, each
of which shall be a “Type” of Uncommitted Advance.

 

“Uncommitted Borrowing” means a borrowing consisting of simultaneous Uncommitted
Advances from each of the Lenders to a Borrower whose offer to make one or more
Uncommitted Advances as part of such borrowing has been accepted under the
auction bidding procedure described in Section 2.13.

 

“Uncommitted Note” has the meaning provided in Section 2.11.

 

“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefit liabilities under
such Plan as defined

 

CREDIT AGREEMENT

 

13



--------------------------------------------------------------------------------

in Section 4001(a)(16) of ERISA, exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan (on the basis of assumptions prescribed by the PBGC
for the purpose of Section 4044 of ERISA).

 

“Utilization Ratio” means, at any time, the ratio of (i) the aggregate
outstanding principal amount of the Advances at such time to (ii) the aggregate
amount of the Commitments at such time.

 

SECTION 1.02. Computation of Time Periods; Terms Generally. In this Agreement in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Commitment. (a) The Committed Advances. (i) Each Lender
agrees, on the terms and conditions hereinafter set forth to make Committed
Advances to the Company and any Designated Borrower in Dollars or an Alternate
Currency from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount not to exceed
at any time outstanding (1) such Lender’s Commitment minus (2) such Lender’s Pro
Rata Share of the aggregate principal amount of all Uncommitted Advances then
outstanding; provided that (A) at no time shall the aggregate outstanding
principal amount of all Advances exceed the total amount of the Commitments at
such time; and (B) at no time shall the Dollar Equivalent of the aggregate
outstanding principal amount of all Committed Advances denominated in an
Alternate Currency to the Borrowers exceed the Foreign Currency Sublimit.

 

(ii) Within the limits of each Lender’s Commitment and subject to the limitation
set forth in Section 2.07(c), each Borrower may borrow, repay, prepay (as
provided in Section 2.07) and reborrow such amount or any portion thereof.

 

(iii) Each Committed Borrowing shall be in an aggregate amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (or, in the case of a
Committed Borrowing denominated in an Alternate Currency, the Foreign Currency
Equivalent thereof in such Alternate Currency, rounded to the nearest 1,000,000
units of such Alternate Currency) or, if less, the aggregate amount of the
unused Commitments and shall consist of Committed Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Notwithstanding the foregoing restriction with respect to the
minimum amount of each Committed Borrowing,

 

CREDIT AGREEMENT

 

14



--------------------------------------------------------------------------------

each Borrower may borrow Committed Borrowings in an aggregate amount equal to
the amount by which the aggregate amount of a proposed Uncommitted Borrowing
requested by such Borrower exceeds the aggregate amount of Uncommitted Advances
offered to be made by the Lenders and accepted by such Borrower in respect of
such Uncommitted Borrowing, if such Uncommitted Borrowing is made on the same
date as such Committed Borrowing.

 

(b) Termination and Reduction. The Company shall have the right, upon at least
two Business Days’ notice to the Administrative Agent, to terminate in whole or
reduce each Lender’s Pro Rata Share of the unused Commitments, provided that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount that is less than the aggregate principal amount of the Uncommitted
Advances then outstanding. Each partial reduction of the Commitments shall be in
the aggregate amount of at least $10,000,000 or a larger whole multiple of
$1,000,000.

 

(c) Increase.

 

(i) The Company may, at any time but in any event not more than once during any
calendar year, make a written request (an “Increase Request”) to the
Administrative Agent (who shall forward a copy to each Lender) that the
Commitments be increased, in the amount of $10,000,000 or an integral multiple
thereof, provided that after giving effect to any such increase, the aggregate
amount of the Commitments shall not exceed $750,000,000 and the Foreign Currency
Sublimit shall not exceed $350,000,000. Such Increase Request shall include a
certification by a senior officer of the Company that (x) no Default has
occurred and is continuing on and as of the date of such Increase Request and
(y) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the Increase Date (as defined below), before
and immediately after giving effect to such increase, as though made on and as
of such Increase Date. Any such increase in Commitments shall be effective as of
a date (the “Increase Date”) specified in the related Increase Request that is
(i) prior to the Termination Date and (ii) at least 10 days after the date of
such Increase Request. Each Increase Request shall specify the date by which
Lenders who wish to increase their Commitments must consent to such increase
(the “Commitment Date”), which date shall be no later than five Business Days
prior to the related Increase Date. Each Lender that is willing to increase its
Commitment (each an “Increasing Lender”), shall notify the Administrative Agent
on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment, which amount shall not exceed the respective amount
specified in the relevant Increase Request. No Lender shall be obligated to
increase its Commitment pursuant to this Section 2.01(c) and any such increase
shall be in the sole discretion of each Lender. If the Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested increase, the requested increase shall be allocated among the Lenders
willing to participate therein ratably in accordance with the amount by which
they offered to increase their respective Commitments on the Commitment Date.

 

(ii) Not later than two (2) days following each Commitment Date, the
Administrative Agent shall notify the Company as to the amount, if any, by which
the

 

CREDIT AGREEMENT

 

15



--------------------------------------------------------------------------------

Lenders are willing to participate in the requested increase. If the aggregate
amount by which the Lenders are willing to increase their Commitments on any
such Commitment Date is less than the requested amount, then the Commitments of
those Lenders that are willing to increase their Commitments shall be increased
as provided in subsection (iii) below and any one or more other Persons
designated by the Company and reasonably acceptable to the Administrative Agent
(each, a “New Lender”) that agrees to provide Commitments for the shortfall may
become party to this Agreement by executing and delivering, together with the
Company, an accession agreement in form and substance satisfactory to the
Company and the Administrative Agent pursuant to which such Person or Persons
shall become a party to this Agreement as a Lender and, to the extent provided
therein, shall have the rights and obligations of a Lender hereunder; provided
that each such Person or Persons shall provide a Commitment in an amount of at
least $5,000,000.

 

(iii) On each Increase Date, each Person that accepts an offer to participate in
a requested Commitment increase in accordance with Section 2.01(c) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender shall be increased as of such Increase Date by the amount
set forth in its notice delivered to the Administrative Agent in accordance with
Section 2.01(c)(i) (or by the amount allocated to such Lender pursuant to the
last sentence of Section 2.01(c)(i)), and if on the Increase Date any Committed
Advances are outstanding, the Borrowers shall borrow Committed Advances from the
New Lenders, and/or prepay the outstanding Committed Advances, in such amounts
and in such Currency or Currencies as are required to cause the outstanding
Committed Advances to be held ratably by all Lenders.

 

SECTION 2.02. Making the Committed Advances. (a) Determination of Eurocurrency
Rate. The Company (on its own behalf or on behalf of any Designated Borrower)
may request the Reference Bank, no earlier than 9:00 A.M. (New York City time)
and no later than 11:00 A.M. (New York City time) on the third Business Day
before a proposed Eurocurrency Rate Advance, to notify the Company of the
Eurocurrency Rate that would be applicable to a Committed Advance in the
principal amount, in the Currency, and with the Interest Period as described by
the Company in such request, which request shall be substantially in the form of
Exhibit A-1 hereto (a “Rate Request”). Upon such request, the Reference Bank
shall furnish such interest rate to the Company no later than noon (New York
City time) on the second Business Day before the proposed Eurocurrency Rate
Advance by delivering to the Company a copy of the related Rate Request setting
forth such rate and executed by an authorized officer of the Reference Bank in
the space provided therefor (a “Rate Notification”). The relevant Borrower shall
be entitled to rely on any such notification and such rate shall be conclusive
and binding on the Lenders absent manifest error.

 

(b) Notice of Borrowing. Each Committed Borrowing shall be made on notice by the
Company (on its own behalf or on behalf of any Designated Borrower) to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier, given not later than 11:00 A.M. (New York City time) on the date of
the proposed Committed Borrowing if such Committed Borrowing is to be comprised
of Base Rate Advances and no earlier than 9:00 A.M. (New York City time) and no
later than 4:00 P.M. (New York City time) on the third Business Day prior to
such date if such Committed Borrowing is to be comprised of Eurocurrency Rate
Advances. Each such notice of a Committed Borrowing (a “Notice of

 

CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------

Borrowing”) shall be by telecopier, or by telephone confirmed immediately in
writing, in substantially the form of Exhibit A-2 hereto, specifying
therein: (i) the name of the Borrower (which shall be the Company or a
Designated Borrower), (ii) the requested date of such Committed Borrowing,
(iii) the Type of Advances comprising such Committed Borrowing, (iv) the
aggregate amount and, for any Designated Borrower, the Currency of such
Committed Borrowing, and (v) in the case of a Committed Borrowing consisting of
Eurocurrency Rate Advances, the initial Interest Period for each such Committed
Advance. Each Lender shall, before 1:00 P.M. (Local Time) on the date of such
Committed Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account for
Advances denominated in the relevant Currency, in the relevant Currency and in
same day funds, such Lender’s Pro Rata Share of the requested amount of such
Committed Borrowing. Promptly after the Administrative Agent’s receipt of such
funds (and in any event by the close of business New York City time on the date
of such Borrowing) and upon fulfillment of the applicable conditions set forth
in Article III, the Administrative Agent will make the funds so received
available to the Company or such other Borrower by depositing the same in such
Currency and in immediately available funds into such account of the Company or
such other Borrower, as applicable, maintained with the Administrative Agent in
New York City (if such Advance is denominated in Dollars) or in the Principal
Financial Center for any other Currency (if such Advance is denominated in an
Alternate Currency) as shall have been specified in the related Notice of
Borrowing.

 

(c) Illegality, Etc. Anything in subsection (a) or (b) above to the contrary
notwithstanding,

 

(i) if any Lender shall, at least one Business Day before the date of any
requested Eurocurrency Advance or the date of any conversion to or continuation
of a Eurocurrency Rate Advance, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances or to fund or maintain Eurocurrency Rate Advances hereunder, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon (A) such Lender shall have no obligation to make
Eurocurrency Rate Advances, or to convert Advances into Eurocurrency Rate
Advances, until such Lender notifies the Company and the Administrative Agent
that the circumstances causing such suspension no longer exist and (B) each
Borrower shall be deemed to have converted all Eurocurrency Rate Advances of
such Lender then outstanding into Base Rate Advances in accordance with
Section 2.04 on and as of the date of the Administrative Agent’s receipt of such
notice, unless and to the extent such notice directs that one or more
Eurocurrency Rate Advances shall be so converted on the last day of the
applicable Interest Period, provided that (w) before giving any such notice,
such Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for such suspension and conversion and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender, (x) any
request by a Borrower for Eurocurrency Rate Advances during a time when a
Lender’s obligation to make, or convert Advances into, Eurocurrency Rate
Advances shall be suspended hereunder shall be deemed to be a request for, or
for

 

CREDIT AGREEMENT

 

17



--------------------------------------------------------------------------------

conversion into, Base Rate Advances from such Lender, (y) all Advances that
would otherwise be made by such Lender as Eurocurrency Rate Advances during any
such suspension shall instead be made as Base Rate Advances and (z) in the event
any Lender shall notify the Administrative Agent and the Company of the
occurrence of the circumstances causing such suspension under this
Section 2.02(c), all payments and prepayments of principal that would otherwise
have been applied to repay the Eurocurrency Rate Advances that would have been
made by such Lender or the converted Eurocurrency Rate Advances shall instead be
applied to repay the Base Rate Advances made by such Lender in lieu of, or
resulting from the conversion of, such Eurocurrency Rate Advances;

 

(ii) if the Reference Bank cannot furnish the Eurocurrency Rate for any
Committed Borrowing consisting of Eurocurrency Rate Advances because of
conditions existing in the London interbank market, the right of the Borrowers
to select Eurocurrency Rate Advances shall be suspended until the Reference Bank
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist;

 

(iii) if the Required Lenders shall, at least one Business Day before the date
of any requested Eurocurrency Rate Advance, notify the Administrative Agent that
the Eurocurrency Rate for any Interest Period will not adequately reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Company and the Lenders, whereupon the Lenders
shall have no obligation to make, or convert Committed Advances into,
Eurocurrency Rate Advances until the Administrative Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; and

 

(iv) if the Required Lenders shall, at least one Business Day before the date of
any Advance to a Designated Borrower, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lenders to perform their
obligations hereunder to make Advances or to fund or maintain Advances hereunder
to such Designated Borrower, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Company, whereupon the Lenders shall
have no obligation to make Advances to such Designated Borrower, until the
Administrative Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

 

(d) Effect of Failure to Fulfill Conditions. Each Notice of Borrowing shall be
irrevocable and binding on the Company and the relevant Designated Borrower. In
the case of any Committed Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the relevant
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Committed Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding anticipated profits), cost or expense reasonably incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Committed Advance to be made by

 

CREDIT AGREEMENT

 

18



--------------------------------------------------------------------------------

such Lender as part of such Committed Borrowing when such Advance, as a result
of such failure, is not made on such date, such indemnity to be paid promptly
upon receipt by the relevant Borrower of a certificate of such Lender setting
forth the calculation of the amount of the indemnity claimed by such Lender.

 

(e) Funds Available. Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Committed Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s ratable portion of
such Committed Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Committed Borrowing in accordance with subsection (a) of this Section 2.02 and
the Administrative Agent may, in reliance upon such assumption, make available
to the relevant Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Administrative Agent, such Lender and the relevant Borrower severally agree
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the relevant Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the relevant Borrower, the
interest rate applicable at the time to Committed Advances comprising such
Committed Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Committed Advance
as part of such Committed Borrowing for purposes of this Agreement.

 

(f) Failure to Make Advances. The failure of any Lender to make the Committed
Advance to be made by it as part of any Committed Borrowing shall not relieve
any other Lender of its obligation, if any, hereunder to make its Committed
Advance on the date of such Committed Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Committed Advance to
be made by such other Lender on the date of any Committed Borrowing.

 

SECTION 2.03. Fees. (a) Facility Fee. The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee in Dollars on
the aggregate amount of such Lender’s Commitment (whether or not utilized and,
after the Termination Date, on the aggregate outstanding principal amount of the
Advances of such Lender, if any) from the date hereof in the case of each Lender
and, in the case of each Person which becomes a Lender pursuant to Section 8.07,
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender and, in the case of a Person becoming a Lender pursuant
to Section 2.01(c), from the effective date specified in the accession agreement
pursuant to which it became a Lender, until the Termination Date at the
Applicable Facility Fee Rate, payable quarterly in arrears on the last day of
each March, June, September and December during the term hereof and on the
Termination Date. All computations of the facility fee shall be based on a year
of 360 days.

 

(b) Administrative Agent’s Fees. The Company shall pay to the Administrative
Agent in Dollars for its own account such fees as may from time to time be
agreed between the Company and the Administrative Agent.

 

CREDIT AGREEMENT

 

19



--------------------------------------------------------------------------------

(c) Utilization Fee. Each Borrower shall pay to the Administrative Agent for the
pro rata account of the Lenders a utilization fee on the outstanding principal
amount of the Advances made to it (which fee shall be payable in the Currency in
which such Advances were denominated), for each day on which the Utilization
Ratio exceeds 0.50 and for each day after the Termination Date regardless of the
Utilization Ratio, at a rate per annum equal to the Applicable Utilization Fee
Rate, payable on each day on which a payment of interest is due under
Section 2.05.

 

SECTION 2.04. Continuation and Conversion. (a) General. Subject to the other
provisions hereof, each Borrower shall have the option (i) to convert all or any
part of an outstanding Committed Borrowing consisting of Base Rate Advances to a
Committed Borrowing consisting of Eurocurrency Rate Advances, (ii) to convert
all or any part of an outstanding Committed Borrowing in Dollars consisting of
Eurocurrency Rate Advances to a Committed Borrowing consisting of Base Rate
Advances, or (iii) to continue all or any part of an outstanding Committed
Borrowing consisting of Eurocurrency Rate Advances as a Committed Borrowing
consisting of Eurocurrency Rate Advances for an additional Interest Period;
provided that no Committed Borrowing consisting of Eurocurrency Rate Advances
shall be so converted other than as contemplated by Section 2.02(c) or
continued, until the expiration of the Interest Period applicable thereto.

 

(b) Notice of Conversion or Continuation. In order to elect to convert or
continue a Committed Borrowing hereunder, the Company (on its own behalf or on
behalf of any Designated Borrower) shall deliver an irrevocable notice thereof
(a “Notice of Conversion or Continuation”) to the Administrative Agent by
telecopier or by telephone confirmed immediately in writing, no later than
(i) 11:00 A.M., (New York City time) on the proposed conversion date in the case
of a conversion to Base Rate Advances and (ii) no earlier than 9:00 A.M. (New
York City time) and no later than 4:00 P.M. (New York City time) on the third
Business Day in advance of the proposed conversion or continuation date in the
case of a conversion to, or a continuation of, Eurocurrency Rate Advances,
substantially in the form of Exhibit B hereto. A Notice of Conversion or
Continuation shall specify (w) the requested conversion or continuation date
(which shall be a Business Day), (x) the amount and Type of the Advances to be
converted or continued, (y) whether a conversion or continuation is requested,
and (z) in the case of a conversion to, or a continuation of, Eurocurrency Rate
Advances, the requested Interest Period. The relevant Eurocurrency Rate for such
Interest Period in the case of a conversion to, or a continuation of,
Eurocurrency Rate Advances shall be determined in the manner provided in
Section 2.02(a) as if such conversion or continuation is instead new
Eurocurrency Rate Advances in such amount, on such date and for such Interest
Period. If the Company fails to give a Notice of Conversion or Continuation with
respect to an outstanding Committed Borrowing consisting of Eurocurrency Rate
Advances in Dollars as provided in clause (ii) above, the Company shall be
deemed to have converted such Eurocurrency Rate Advances into Base Rate Advances
in accordance with this Section 2.04 if such Advances are outstanding after the
last day of the Interest Period with respect thereto. If the Company fails to
give a Notice of Conversion or Continuation with respect to an outstanding
Committed Borrowing consisting of Eurocurrency Rate Advances in an Alternate
Currency as provided in clause (ii) above, the Company shall be deemed to have
converted such Eurocurrency Rate Advances into a Eurocurrency Rate Advance with
an Interest Period of one (1) month in accordance with this Section 2.04 if such
Advances are outstanding after the last day of the Interest Period with respect
thereto.

 

CREDIT AGREEMENT

 

20



--------------------------------------------------------------------------------

SECTION 2.05. Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date the
proceeds of such Advance are made available to such Borrower until such
principal amount shall be paid in full, at the following rates per annum:

 

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal to the Base Rate in effect from time to time, payable in arrears quarterly
on the last Business Day of each fiscal quarter during the period such Base Rate
Advance remains outstanding and on the date such Base Rate Advance shall be paid
in full;

 

(b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Eurocurrency Margin for such Advance, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day which occurs during such Interest Period every three months
from the first day of such Interest Period;

 

(c) Floating Rate Advances. If such Advance is a Floating Rate Advance, a rate
per annum equal at all times during the Interest Period for such Advance to the
Floating Rate for such Interest Period quoted by such Lender in accordance with
Section 2.13, payable in arrears on the last Business Day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day which occurs during such Interest Period every three months from the
first day of such Interest Period;

 

(d) Fixed Rate Advances. If such Advance is a Fixed Rate Advance, a rate per
annum equal at all times during the Interest Period for such Advance to the
Fixed Rate for such Interest Period quoted by such Lender in accordance with
Section 2.13, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day which
occurs during such Interest Period every three months from the first day of such
Interest Period; and

 

(e) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal amount of all
Advances and, to the extent permitted by law, overdue interest in respect of all
Advances, shall bear interest at a rate per annum equal to the sum of two
percent (2%) plus the interest rate otherwise applicable hereunder to such
principal amount in effect from time to time. In the event that, and for so long
as, any Default under Section 6.01(a) shall have occurred and be continuing, the
outstanding principal amount of the Advance with respect to which such Default
has occurred and is continuing shall bear interest at a rate per annum equal to
the sum of two percent (2%) plus the interest rate otherwise applicable
hereunder to such principal amount in effect from time to time.

 

SECTION 2.06. Additional Interest on Eurocurrency Rate Advances. Each Borrower
shall pay to each Lender, during each period as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurocurrency Rate
Advance of such Lender outstanding during such period,

 

CREDIT AGREEMENT

 

21



--------------------------------------------------------------------------------

from the later of the date such reserves are required and the making of such
Advance until the earlier of the date such reserves are no longer required and
such principal amount is paid in full, at an interest rate per annum equal at
all times to the remainder obtained by subtracting (i) the Eurocurrency Rate for
the Interest Period applicable to such Advance from (ii) the rate obtained by
dividing such Eurocurrency Rate by a percentage equal to 100% minus the average
Eurocurrency Rate Reserve Percentage of such Lender during such period, payable
on each date on which interest is payable on such Advance. Such Lender shall
determine the amount of such additional interest, if any, and promptly notify
the relevant Borrower through the Administrative Agent of the amount thereof.

 

SECTION 2.07. Repayment; Prepayment of Advances; Etc. (a) Repayment. Each
Borrower shall repay to the Administrative Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Committed
Advances then outstanding and each Borrower shall repay to the Administrative
Agent for the account of the Lenders to which Uncommitted Advances comprising
part of the same Borrowing are owing the aggregate principal amount of such
Uncommitted Advances then outstanding on the last day of the Interest Period
with respect thereto. No Borrower shall have the right to prepay any principal
amount of any Advances other than as provided in this Section 2.07. Any Borrower
may, upon notice no later than 11:00 A.M. (New York City time) on the second
Business Day before the prepayment of Eurocurrency Rate Advances, and no later
than 11:00 A.M. (New York City time) on the day of the prepayment in the case of
Base Rate Advances, in either case to the Administrative Agent and stating the
proposed date and principal amount of the prepayment, and if such notice is
given such Borrower shall, prepay the outstanding principal amount of the
Committed Advances comprising part of the same Committed Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that each partial prepayment
shall be in the aggregate principal amount of at least $5,000,000 or a larger
whole multiple of $1,000,000 (or, in the case of Advances denominated in an
Alternate Currency, the Foreign Currency Equivalent thereof in such Alternate
Currency, rounded to the nearest 1,000,000 units of such Alternate Currency)
and, in the case of a payment or prepayment of a Eurocurrency Rate Advance other
than on the last day of the Interest Period for such Advance as provided herein,
shall have the consequences set forth in Section 8.04(b).

 

(b) Prepayment of Advances. The Company shall notify the Administrative Agent
immediately upon becoming aware of any Change of Control. Upon receipt of such
notice and for a period of 90 days thereafter, the Required Lenders shall be
entitled, by written notice to the Company received within such period, to
terminate the Commitments in whole and require the Company and any other
Borrower to prepay all outstanding Advances within 5 Business Days of its
receipt of such notice, together with any accrued and unpaid interest thereon to
the date of such prepayment and any other amounts due hereunder. Notwithstanding
any other provision contained herein, a Change of Control shall not, in and of
itself, constitute a Default hereunder.

 

(c) Alternate Currency Revaluation. (i) If at any time by reason of fluctuations
in foreign exchange rates (1) the aggregate outstanding principal amount of all
Advances (for which purpose the amount of any Advance that is denominated in an
Alternate Currency shall be deemed to be the Dollar Equivalent thereof as of the
date of determination) exceeds 105% of the aggregate amount of the Commitments
at such time or (2) the aggregate outstanding principal

 

CREDIT AGREEMENT

 

22



--------------------------------------------------------------------------------

amount of all Advances denominated in Alternate Currencies exceeds 105% of the
Foreign Currency Sublimit at such time, the Administrative Agent shall use all
reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (i), and the Company
shall, within five Business Days of the date of such notice, prepay the
Advances, or cause Advances to be prepaid, in an amount so that after giving
effect thereto the aggregate outstanding principal amount of the Advances
(determined as aforesaid) does not exceed the aggregate amount of the
Commitments; provided that any such payment shall be accompanied by any amounts
payable under Section 8.04(b). The determination of which Advances to prepay
hereunder shall be at the sole option of the Company. The determinations of the
Administrative Agent hereunder shall be conclusive and binding on the Borrowers
in the absence of manifest error.

 

(ii) In addition, if on the last day of any Interest Period the aggregate
outstanding principal amount of the Advances (for which purpose the amount of
any Advance that is denominated in an Alternate Currency shall be deemed to be
the Dollar Equivalent thereof as of the date of determination), would exceed
100% of the aggregate amount of the Commitments, the Administrative Agent shall
use all reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (ii), and the Company
shall, within five Business Days of the date of such notice, prepay the
Advances, or cause Advances to be prepaid, or reduce the requested Advances in
such amounts that after giving effect to such action the aggregate outstanding
principal amount of the Advances does not exceed the aggregate amount of the
Commitments; provided that any such payment shall be accompanied by any amounts
payable under Section 8.04(b). The determination of which Advances to prepay
hereunder shall be at the sole option of the Company. The determinations of the
Administrative Agent hereunder shall be conclusive and binding on the Borrowers
in the absence of manifest error.

 

SECTION 2.08. Increased Costs. (a) Changes in Law, Etc. If, due to (i) the
introduction of or any change in or in the interpretation of any law or
regulation on or after the date of this Agreement, or (ii) the compliance with
any guideline or request not applicable on the date of this Agreement from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding or maintaining Eurocurrency Rate Advances, then the Company
shall from time to time, promptly upon demand by such Lender (with a copy of
such demand to the Administrative Agent) accompanied by the certificate
described in the next sentence, pay, or cause to be paid, to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to the Company and the Administrative Agent by such
Lender, shall be conclusive and binding on the Borrowers for all purposes,
absent manifest error.

 

(b) Capital Adequacy. If, due to (i) the introduction of or any change in or in
the official interpretation of any law or regulation on or after the date of
this Agreement, or (ii) the compliance with any guideline or request not
applicable on the date of this Agreement from any central bank or other
governmental authority (whether or not having the force of law), any Lender
determines that the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender has been or would be
affected and that the amount of such capital is increased by or based upon the
existence of such Lender’s Advances or commitment to lend hereunder and other
commitments of this type, then, upon demand by such

 

CREDIT AGREEMENT

 

23



--------------------------------------------------------------------------------

Lender received by the Company within such time from the relevant change or
introduction described above as is reasonably required in order to determine the
effect thereof (with a copy of such demand to the Administrative Agent)
accompanied by a certificate of such Lender as to the amounts demanded, the
Company shall pay, or cause to be paid, to the Administrative Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation, as
the case may be, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s Advances
or commitment to lend hereunder, such amounts to be due and payable within two
days of such Lender’s invoice therefor. A certificate as to such amounts
submitted to the Company and the Administrative Agent by such Lender shall be
conclusive and binding on the Borrowers for all purposes, absent manifest error.

 

SECTION 2.09. Payments and Computations. (a) Manner of Payment. Each Borrower
shall make each payment hereunder and under the Notes without deduction, setoff
or counterclaim not later than 11:00 A.M. (Local Time) on the day when due to
the Administrative Agent at the Administrative Agent’s Account in the Principal
Financial Center for the relevant Currency in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like Currency and funds
relating to the payment of principal or interest or facility fees ratably (other
than amounts payable pursuant to Section 2.02(d), 2.06, 2.08, 2.10, 2.13(f) or
8.04(b)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance (which shall not include any
Borrower) shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves. The making by any
Borrower of any payment to the Administrative Agent for the account of any
Lender as herein provided shall pro tanto discharge the relevant obligation of
such Borrower to such Lender.

 

(b) Setoff. If an Event of Default shall have occurred and be continuing, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other indebtedness at any time owing by such Lender to any Borrower
against any of and all the obligations of such Borrower now or hereafter
existing under this Agreement and the Notes held by such Lender, although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

(c) Interest. All computations of interest based on (i) the Base Rate and the
Eurocurrency Rate for Advances denominated in Pounds Sterling shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and (ii) the Eurocurrency Rate for Advances denominated in a Currency
other than Pounds Sterling or the Federal Funds Rate or with respect to
Uncommitted Advances and all computations of interest pursuant to Section 2.06
shall be made by the Administrative Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last

 

CREDIT AGREEMENT

 

24



--------------------------------------------------------------------------------

day) occurring in the period for which such interest is payable. Each
determination by the Reference Bank of an interest rate for any Committed
Advance hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d) Business Days. Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest, facility fee or
utilization fee, as the case may be; provided that if such extension would cause
payment of interest on or principal of Eurocurrency Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

 

(e) Assumption of Payment. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate (if such Advance is denominated in Dollars) or
at the London interbank offered rate for the relevant Currency (if such Advance
is denominated in an Alternate Currency).

 

(f) Rate Information. The Reference Bank shall notify the Company and the
Administrative Agent of the Base Rate in effect on the first Business Day on
which a Base Rate or Floating Rate Advance is outstanding and each day on which
a change in the Base Rate occurs, each in sufficient detail to enable the
Company to calculate interest payments hereunder with respect to Base Rate
Advances and Floating Rate Advances, and shall provide such information to any
Lender promptly upon its request. The Company will provide to the Administrative
Agent (i) promptly upon receipt thereof copies of the information received by
the Company pursuant to the immediately preceding sentence or any Rate
Notification received pursuant to Section 2.02(a), (ii) promptly upon the making
of any interest payment with respect to a Base Rate Advance or a Floating Rate
Advance hereunder a schedule based on such information setting forth the Base
Rate for each day in the period in which such Advance was outstanding, and
(iii) promptly upon obtaining knowledge thereof, notice of any change in the
rating assigned by Standard & Poor’s or Moody’s to the Company’s Long-Term
Indebtedness and the date of such change, provided that the Company’s failure to
provide any of the foregoing information shall be deemed not to be a Default or
Event of Default hereunder.

 

(g) Currency of Payments. All payments of principal of and interest on, and
utilization fees and any amounts payable under Section 2.06 in respect of, an
Advance that is denominated in a particular Currency shall be made in such
Currency, and all other amounts payable under this Agreement (except as
specified in Section 9.06) shall be paid in Dollars.

 

CREDIT AGREEMENT

 

25



--------------------------------------------------------------------------------

SECTION 2.10. Taxes. (a) General. Any and all payments by each Borrower
hereunder or under the Notes shall be made in accordance with Section 2.09, free
and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(which are, with respect to payments by the Company only, not in effect or not
imposed on the date of this Agreement); excluding, in the case of each Lender
and the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).

 

(b) Other Taxes. In addition, each Borrower agrees to pay any stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement not in effect or not imposed on the date of this Agreement or the
Notes (hereinafter referred to as “Other Taxes”) upon notice from the Lender.

 

(c) Tax Indemnity. Each Borrower will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.10) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor.

 

(d) Receipt. Within 30 days after the date of any payment of Taxes, each
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof.

 

(e) Survival. Without prejudice to the survival of any other agreement of each
Borrower hereunder, the agreements and obligations of such Borrower contained in
this Section 2.10 shall survive the payment in full of principal and interest
hereunder.

 

SECTION 2.11. Promissory Notes. Any Lender may request that Advances of any Type
made by it be evidenced by a promissory note. In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit H-1 (a “Committed
Note”) in the case of the Committed Advances and substantially in the form of
Exhibit H-2 (an “Uncommitted Note”), in the case of the Uncommitted Advances.
Thereafter, such Advances evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.07) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

CREDIT AGREEMENT

 

26



--------------------------------------------------------------------------------

SECTION 2.12. Use of Proceeds of Advances. Each Borrower will use the proceeds
of the Advances solely for general corporate purposes, including, without
limitation, for the acquisition of Margin Stock.

 

SECTION 2.13. Uncommitted Advances. (a) The Uncommitted Advances Option. In
addition to Committed Advances pursuant to Section 2.01, the Company may, as set
forth in this Section 2.13, request the Lenders to make offers to make
Uncommitted Advances to the Borrowers. Each Lender may, but shall have no
obligation to, make such offers and the Borrowers may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.13; provided that, following the making of each Uncommitted Borrowing,
the aggregate amount of the Advances then outstanding shall not exceed the
aggregate amount of the Commitments of the Lenders. The Uncommitted Advances may
be Floating Rate Advances or Fixed Rate Advances.

 

(b) Quote Request. When a Borrower wishes to request offers to make Uncommitted
Advances as part of an Uncommitted Borrowing, the Company (on its own behalf or
on behalf of a Designated Borrower) shall transmit to the Administrative Agent,
by telecopier, a quote request substantially in the form of Exhibit C hereto (a
“Quote Request”) so as to be received no earlier than 9:00 A.M. (New York City
time) and (x) no later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of Borrowing proposed therein, in the case of a
Fixed Rate Auction, or (y) no later than 11:00 A.M. (New York City time) on the
Business Day immediately preceding the proposed date of Borrowing proposed
therein, in the case of a Floating Rate Auction, specifying:

 

(i) the proposed date of Borrowing, which shall be a Business Day;

 

(ii) the proposed Currency of such Borrowing and the proposed aggregate amount
of such Borrowing, which shall be $10,000,000 or a larger whole multiple of
$1,000,000 (or, in the case of an Uncommitted Borrowing denominated in an
Alternate Currency, the Foreign Currency Equivalent thereof in such Alternate
Currency, rounded to the nearest 1,000,000 units of such Alternate Currency);
and

 

(iii) the duration of the proposed Interest Period applicable thereto subject to
the provisions of the definition of Interest Period.

 

The Administrative Agent shall in turn promptly notify each Lender of each
request for an Uncommitted Borrowing received by it from the Company by sending
such Lender a copy of the related Quote Request. A Borrower may request offers
to make Uncommitted Advances for more than one Interest Period in a single Quote
Request. No Quote Request shall be given within five Business Days of any other
Quote Request.

 

(c) Submission and Contents of Quotes. (i) Each Lender may but shall not be
required to submit a Quote containing an offer or offers to make an Uncommitted
Advance as part of a proposed Uncommitted Borrowing in response to any Quote
Request. Each Quote must comply with the requirements of this Section 2.13(c)
and must be submitted to the Administrative Agent (which shall give prompt
notice thereof to the Company) in writing (including by telecopy) no later than
(A) 12:00 P.M. (New York City time) on the third Business Day prior to the
proposed date of borrowing in the case of a Fixed Rate Auction or (B)

 

CREDIT AGREEMENT

 

27



--------------------------------------------------------------------------------

12:00 P.M. (New York City time) on the Business Day immediately preceding the
proposed date of borrowing, in the case of a Floating Rate Auction; provided
that if the Administrative Agent in its capacity as a Lender shall, in its sole
discretion, elect to make any such offer, it shall notify the Company of such
offer at least 30 minutes before the time and on the date on which notice of
such election is to be given to the Administrative Agent by the other Lenders.
If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent, before 12:00 P.M. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Uncommitted Advance as part of such Uncommitted Borrowing; provided that the
failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Uncommitted Advance as part of such proposed Uncommitted
Borrowing. Any Quote so made shall be irrevocable except with the written
consent of the Company.

 

(ii) A Quote may set forth each separate offer by a Lender with respect to each
Interest Period specified in the related Quote Request. Each Quote shall be in
substantially the form of Exhibit D hereto, and shall in any case specify:

 

(A) the principal amount of the Uncommitted Advance for each such offer, which
principal amount (1) may be greater than or less than the Commitment of such
Lender, (2) must be a whole multiple of $1,000,000 or, in the case of
Uncommitted Advances in an Alternate Currency, the Foreign Currency Equivalent
thereof in such Alternate Currency, rounded to the nearest 1,000,000 units of
such Alternate Currency, (3) may not exceed (but may be less than) the proposed
principal amount of the proposed Uncommitted Borrowing set forth in the related
Quote Request, and (4) may be subject to an aggregate limitation as to the
principal amount of Uncommitted Advances for which offers being made by such
Lender may be accepted;

 

(B) in the case of a Floating Rate Auction, the margin below the Base Rate (the
“Floating Rate Margin”) offered for each such Uncommitted Advance expressed as a
percentage (specified to the nearest 1/1,000th of 1%) to be subtracted from such
Base Rate; and

 

(C) in the case of a Fixed Rate Auction, the rate of interest per annum
(specified to the nearest 1/1,000th of 1%) (the “Fixed Rate”) offered for each
such Uncommitted Advance.

 

(iii) Any Quote shall be disregarded if it:

 

(A) is not substantially in conformity with the format described in the relevant
Quote Request or does not specify all of the information required by
Section 2.13(c)(ii);

 

(B) contains qualifying, conditional or similar language;

 

(C) proposes terms other than or in addition to those set forth in the
applicable Quote Request; or

 

(D) is received by the Administrative Agent after the time set forth in
Section 2.13(c)(i).

 

CREDIT AGREEMENT

 

28



--------------------------------------------------------------------------------

(d) Acceptance and Notice by Company. Not later than (i) 1:00 P.M. (New York
City time) on the third Business Day prior to the proposed date of borrowing, in
the case of a Fixed Rate Auction or (ii) 1:00 P.M. (New York City time) on the
Business Day immediately preceding the proposed date of borrowing, in the case
of a Floating Rate Auction, the Company shall notify the Administrative Agent
(which shall give prompt notice thereof to the Lenders) of the relevant
Borrower’s acceptance or nonacceptance of the offers so notified to it pursuant
to Section 2.13(c) substantially in the form of Exhibit E hereto; provided that
if the Company shall fail to so notify the Administrative Agent by the times set
forth above, the Company shall be deemed to have notified the Administrative
Agent of the relevant Borrower’s nonacceptance of each such offer. In the case
of acceptance, each such notice shall specify the aggregate principal amount of
offers that are accepted. The relevant Borrower may accept any such offer in
whole or in part; provided that:

 

(i) the aggregate principal amount of each Uncommitted Borrowing may not exceed
the applicable amount set forth in the related Quote Request;

 

(ii) the principal amount of each Uncommitted Borrowing must be $10,000,000 or a
larger whole multiple of $1,000,000 (or, in the case of an Uncommitted Borrowing
denominated in an Alternate Currency, the Foreign Currency Equivalent thereof in
such Alternate Currency rounded to the nearest 1,000,000 units of such Alternate
Currency);

 

(iii) acceptance of offers from the Lenders may only be made on the basis of
ascending Floating Rate Margins or Fixed Rates, as the case may be; and

 

(iv) the Company may not accept any offer that is described in
Section 2.13(c)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

 

(e) Allocation. If offers are made by more than one Lender with the same
Floating Rate Margins or Fixed Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which such offers are
accepted, the principal amount of Uncommitted Advances in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Lenders as nearly as possible (in such multiples, not less than $1,000,000, or,
in the case of Uncommitted Advances denominated in an Alternate Currency, the
Foreign Currency Equivalent thereof in such Alternate Currency rounded to the
nearest 1,000,000 units of such Currency, as it may deem appropriate) in
proportion to the aggregate principal amounts of such offers. Determinations by
the Administrative Agent of the allocations of Uncommitted Advances shall be
binding and conclusive in the absence of manifest error. The Administrative
Agent shall promptly notify the Company and the Lenders of any allocation
pursuant to this Section 2.13(e).

 

(f) Funding. In the case of an Uncommitted Borrowing as to which the relevant
Borrower has accepted the offer of one or more Lenders to make an Uncommitted
Advance under clause (d) above, before 12:00 noon (Local Time) on the date of
such Uncommitted Borrowing, each such Lender shall make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s portion of such
Uncommitted Borrowing. Upon fulfillment of the applicable conditions set forth
in Article III and after receipt by the Administrative Agent of such funds, the

 

CREDIT AGREEMENT

 

29



--------------------------------------------------------------------------------

Administrative Agent will promptly (and in any event by the close of business
Local Time on the date of such Borrowing) make such funds available to the
Company by depositing the same in immediately available funds into such account
as the Company shall have specified in the related notice of acceptance (in
substantially the form of Exhibit E hereto). Promptly after each Uncommitted
Borrowing the Administrative Agent will notify each Lender of the amount of the
Uncommitted Borrowing, the aggregate principal amount of the Uncommitted
Advances then outstanding and the dates upon which such Uncommitted Advances
commenced and will mature.

 

SECTION 2.14. Borrowings by Designated Borrowers. (a) The Company may, at any
time or from time to time, upon not less than 10 Business Day’s notice to the
Administrative Agent, designate one or more Subsidiaries organized in any of the
jurisdictions listed on Schedule III as Borrowers hereunder. Upon any such
designation of a Subsidiary and the Administrative Agent’s receipt of each of
the following (copies of which will be promptly furnished by the Administrative
Agent to the Lenders), which shall be in form and substance reasonably
satisfactory to the Administrative Agent, such Subsidiary shall be a Designated
Borrower and a Borrower entitled to make Borrowings on and subject to the terms
and conditions of this Agreement:

 

(i) Executed Counterparts. A designation letter (a “Designation Letter”) in
duplicate, in substantially the form of Exhibit I, duly completed and executed
by the Company and such Designated Borrower and delivered to the Administrative
Agent at least ten Business Days before the date on which such Subsidiary is to
become a Designated Borrower;

 

(ii) Opinion of Counsel to the Designated Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of the
Designation Letter) of reputable counsel to such Designated Borrower (which may
be internal counsel) in the relevant jurisdiction (and such Designated Borrower
hereby and by delivery of such Designation Letter instruct such counsel to
deliver such opinion to the Lenders and the Administrative Agent), as to the due
organization of such Designated Borrower under the laws of its jurisdiction of
organization, the due authorization, execution and delivery by such Designated
Borrower of such Designation Letter and of the making of Borrowings by it
hereunder, the obtaining of all licenses, approvals and consents of, and the
making of all filings and registrations with, any applicable Governmental
Authority required in connection therewith and the legality, validity and
binding effect and enforceability thereof, and such other legal matters relating
thereto as the Administrative Agent may reasonably request;

 

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent may reasonably request (including without limitation certified copies of
the charter and by-laws of such Designated Borrower and of resolutions of its
Board of Directors authorizing such Designated Borrower’s acceptance of the
Company’s designation as a “Designated Borrower” and its becoming a Borrower
under this Agreement, and of all documents evidencing all other necessary
corporate or other action required with respect to such Designated Borrower
becoming party to this Agreement;

 

CREDIT AGREEMENT

 

30



--------------------------------------------------------------------------------

(iv) Process Agent. Evidence that the Process Agent has agreed to act as agent
for service of process in New York, New York on behalf of such Designated
Borrower under the Loan Documents.

 

(v) Expenses. Evidence that such Designated Borrower or the Company shall have
paid any and all expenses reasonably incurred by the Administrative Agent
(including the reasonable fees and expenses of counsel to the Administrative
Agent) in connection with its designation as a Designated Borrower; and

 

(vi) Other Items. Such other documents relating thereto as the Administrative
Agent or any Lender or special New York counsel to the Administrative Agent may
reasonably request, including any documentation and other evidence which may be
requested by the Administrative Agent or any Lender to comply with and/or
administer any “know your customer” or other customer identification related
policies and procedures required under applicable laws and regulations.

 

(b) So long as all principal of and interest on all Advances made to any
Designated Borrower and all other amounts payable by such Designated Borrower
under this Agreement and the other Loan Documents have been paid in full, the
Company may terminate the status of such Designated Borrower as a Borrower
hereunder by furnishing to the Administrative Agent a letter (a “Termination
Letter”) in substantially the form of Exhibit J, duly completed and executed by
the Company. Any Termination Letter furnished hereunder shall be effective upon
receipt thereof by the Administrative Agent, which shall promptly so notify the
Lenders. Notwithstanding the foregoing, the delivery of a Termination Letter
with respect to any Designated Borrower shall not terminate (i) any obligation
of such Borrower that remains unpaid at the time of such delivery (including
without limitation any obligation arising thereafter in respect of such Borrower
under Section 2.08 or Section 2.10) or (ii) the obligations of the Company under
Article IX with respect to any unpaid obligations of such Borrower.

 

SECTION 2.15. European Monetary Union. (a) Definitions. In this Section 2.15 and
in each other provision of this Agreement to which reference is made in this
Section 2.15 (whether expressly or impliedly), the following terms have the
meanings given to them in this Section 2.15:

 

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency, being in part the implementation of the third stage of EMU.

 

“Euro” shall mean the single currency of Participating Member States of the
European Union.

 

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 

“Target Operating Day” shall mean any day that is not (i) a Saturday or Sunday,
(ii) Christmas Day or New Year’s Day or (iii) any other day on which the
Trans-European

 

CREDIT AGREEMENT

 

31



--------------------------------------------------------------------------------

Real-time Gross Settlement Express Transfer system (or any successor settlement
system) is not operating (as determined by the Administrative Agent).

 

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

 

(b) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in the Euro, the Administrative Agent shall not be
liable to the Company or any of the Lenders in any way whatsoever for any delay,
or the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Administrative Agent if the
Administrative Agent shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds to the account of the Company or any Lender,
as the case may be, in the Principal Financial Center in the Participating
Member State which the Company or, as the case may be, such Lender shall have
specified for such purpose. In this paragraph (b), “all relevant steps” shall
mean all such steps as may be prescribed from time to time by the regulations or
operating procedures of such clearing or settlement system as the Administrative
Agent may from time to time reasonably determine for the purpose of clearing or
settling payments of the Euro.

 

(c) Determination of Eurocurrency Rate. For the purposes of determining the date
on which the applicable rate for Eurocurrency Rate Advances is determined under
this Agreement for any Advance denominated in the Euro for any Interest Period
therefor, references in this Agreement to London Banking Days shall be deemed to
be references to Target Operating Days.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01. Condition Precedent to Effectiveness. The amendment and
restatement of this Agreement as set forth herein shall become effective as of
12:01 a.m. on the date (the “Effective Date”), which shall be on or before
December 1, 2005, as of which the Administrative Agent shall confirm to the
Company that it has received the following, each dated such day, in form and
substance satisfactory to the Administrative Agent and (except for any Notes) in
sufficient copies for each Lender:

 

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;

 

(b) Authority and Approvals. Certified copies of the resolutions of the Board of
Directors of the Company (or equivalent documents) authorizing and approving
this Agreement, authorizing Borrowings by the Company and the Designated
Borrowers

 

CREDIT AGREEMENT

 

32



--------------------------------------------------------------------------------

hereunder in an aggregate principal amount up to but not exceeding the aggregate
amount of the Commitments at any one time outstanding and certified copies of
all documents evidencing all necessary corporate action and all other necessary
action (corporate, partnership or otherwise) and governmental approvals, if any,
with respect to this Agreement;

 

(c) Secretary’s or Assistant Secretary’s Certificate. A certificate of the
Secretary or an Assistant Secretary of the Company, dated the Effective Date,
certifying the names and true signatures of the officers of the Company
authorized to execute and deliver this Agreement, the Notes, and the other
documents to be delivered hereunder;

 

(d) Legal Opinions. An opinion of counsel to the Company, dated the Effective
Date, substantially in the form of Exhibit F-1 hereto and an opinion of special
New York counsel to the Administrative Agent, dated the Effective Date,
substantially in the form of Exhibit F-2 hereto;

 

(e) Closing Certificate. A certificate of a senior financial officer of the
Company, dated the Effective Date, certifying that the representations and
warranties set forth in Article IV are true on such date as if made on and as of
such date and that no Default has occurred and is continuing on such date; and

 

(f) Termination of Commitments; Fees and Expenses. Evidence satisfactory to the
Administrative Agent that (i) the commitments under the Existing Credit
Agreements have been terminated and all accrued fees, expenses, interest,
principal and other amounts thereunder have been paid, and (ii) the Company
shall have paid to the Administrative Agent for account of the Lenders such
up-front fees in connection with the execution of this Agreement as the Company
and the Administrative Agent shall have agreed upon.

 

SECTION 3.02. Conditions Precedent to Each Advance. The obligation of each
Lender to make each Advance (including the initial Advance) as part of a
Borrowing shall be subject to the further conditions precedent that (i) on the
date of such Borrowing the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing or the notice of acceptance under
Section 2.13(d), as the case may be, and the acceptance by the relevant Borrower
of the proceeds of such Advance shall constitute a representation and warranty
by such Borrower that on the date of such Advance the following statements shall
be true): (x) the representations and warranties contained in Section 4.01
(other than the Excluded Representation) and, to the extent applicable, in the
Designation Letter of such Borrower are correct in all material respects on and
as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date, and (y) no event has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds therefrom,
that would constitute an Event of Default, or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both; and
(ii) in the case of a requested Borrowing the proceeds of which are to be used
to buy or carry any Margin Stock, the Company shall deliver to the
Administrative Agent a certificate of a senior financial officer of the Company
accompanying the relevant Notice of Borrowing setting forth in reasonable detail
the basis upon which the Company has made the representation set forth in the
third sentence of Section 4.01(l) on and as of the date of such Borrowing,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, together with (if so requested by the Administrative Agent)
a duly completed Form U-1 or Form G-3 satisfactory to the Administrative Agent.

 

CREDIT AGREEMENT

 

33



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:

 

(a) Corporate Existence. The Company is a corporation duly organized and validly
existing under the laws of the State of Connecticut.

 

(b) Corporate Authorization, Etc. The execution, delivery and performance by the
Company of this Agreement and the Notes are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Company’s charter or bylaws or (ii) any law or contractual
restriction binding on or affecting the Company or any of its Subsidiaries.

 

(c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Company of this Agreement or the
Notes.

 

(d) Enforceability. This Agreement is and, upon issuance and delivery thereof in
accordance with this Agreement, each Note will be the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms.

 

(e) Financial Information. The consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of January 3, 2005 and the related statements of
income and retained earnings of the Company and its Consolidated Subsidiaries
for the fiscal year then ended, copies of which have been furnished to the
Lenders, fairly present in all material respects the financial condition of the
Company and its Consolidated Subsidiaries as of such date and the results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied.

 

(f) No Litigation. Except as disclosed or otherwise reflected in the Company’s
Annual Report on Form 10-K for the year ended January 3, 2005, as updated by the
Company’s Form 10-Q for the period ending October 1, 2005, there is no pending
or (to the best of the Company’s knowledge) threatened action or proceeding
against the Company or any of its Subsidiaries or relating to any of their
respective properties before any court, governmental agency or arbitrator, which
could reasonably be expected to have a Material Adverse Effect or which purports
to affect the legality, validity or enforceability of this Agreement or any
Note.

 

CREDIT AGREEMENT

 

34



--------------------------------------------------------------------------------

(g) No Material Adverse Effect. Since January 3, 2005, there has been no event,
act or condition which has had a Material Adverse Effect.

 

(h) Environmental Matters. Except as disclosed or otherwise reflected in the
Company’s Annual Report on Form 10-K for the year ended January 3, 2005, as
updated by the Company’s Form 10-Q for the period ending October 1, 2005,
neither the Company nor any of its Subsidiaries has received notice or otherwise
obtained knowledge of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect arising in connection with (i) any non-compliance with
or violation of the requirements of any applicable federal, state or local
environmental health or safety statutes or regulations, or (ii) the release or
threatened release of any toxic or hazardous waste, substance or constituent
into the environment.

 

(i) Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(j) Disclosure. The information furnished in writing by or on behalf of the
Company or any Designated Borrower to the Lenders in connection with the
negotiation, execution and delivery of this Agreement or any other Loan Document
does not contain any material misstatements of fact or omit to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

 

(k) No Defaults. The Company (i) is not in default under or with respect to this
Agreement or any Note, and (ii) is not in default under or with respect to any
other agreement, instrument or undertaking to which it is a party or by which it
or any of its property is bound in any respect which could reasonably be
expected to result in a Material Adverse Effect.

 

(l) Use of Proceeds, Etc. All proceeds of each Advance will be used by each
Borrower only in accordance with the provisions of Section 2.12. No Borrower is
or will be engaged in the business of extending credit for the purpose of buying
or carrying Margin Stock and no proceeds of any Advance will be used to extend
credit to others for the purpose of buying or carrying any Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations U or X issued by the Board of
Governors of the Federal Reserve System.

 

CREDIT AGREEMENT

 

35



--------------------------------------------------------------------------------

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

 

(a) Financial Information. The Company will furnish to the Lenders:

 

(i) Quarterly Financial Statements. Within 50 days after the close of each
quarterly accounting period in each fiscal year of the Company, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such quarterly period and the related consolidated and consolidating statements
of income, retained earnings and cash flows for such quarterly period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, in each case setting forth comparative figures for the related periods
in the prior fiscal year.

 

(ii) Annual Financial Statements. Within 95 days after the close of each fiscal
year of the Company, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statement of income, retained earnings and cash flows for such
fiscal year, setting forth comparative figures for the preceding fiscal year and
reported on without qualification by independent certified public accountants of
recognized national standing, in each case together with a report of such
accounting firm stating that in the course of its regular audit of the
consolidated financial statements of the Company, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge of any Default or Event of Default relating to accounting
matters (including, without limitation, in respect of Section 5.01(f)), or if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.

 

(iii) Officer’s Certificates. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of a senior financial
officer of the Company which certifies (x) that such financial statements fairly
present the financial condition and the results of operations of the Company and
its Consolidated Subsidiaries on the dates and for the periods indicated, and
(y) that such officer has reviewed the terms of this Agreement and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Company and its Consolidated Subsidiaries
during the accounting period covered by such financial statements, and that as a
result of such review such officer has concluded that no Default or Event of
Default has occurred during the period commencing at the beginning of the
accounting period covered by the financial statements accompanied by such
certificate and ending on the date of such certificate or, if any Default or
Event of Default has occurred, specifying the nature and extent thereof and, if
continuing, the action the Company proposes to take in respect thereof. Such
certificate shall set forth the calculations required to establish whether the
Company was in compliance with the provisions of Section 5.01(f) for the
twelve-month period ending as at the end of the accounting period covered by the
financial statements accompanied by such certificate.

 

(iv) Notice of Default or Litigation. Promptly after any Borrower obtains
knowledge thereof, notice of (i) the occurrence of any Default or Event of
Default, or (ii) any litigation or governmental proceeding pending or threatened
against any Borrower or other event, act or condition which could reasonably be
expected to result in a Material Adverse Effect.

 

CREDIT AGREEMENT

 

36



--------------------------------------------------------------------------------

(v) SEC Filings. Promptly upon transmission thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Company shall file with the Securities and Exchange
Commission or any governmental agencies substituted therefor or which the
Company shall send to its stockholders.

 

(vi) Other Information. From time to time, and as soon as reasonably
practicable, such other information or documents (financial or otherwise) as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

Reports and financial statements required to be delivered by the Company
pursuant clauses (i), (ii) and (v) of this Section 5.01 (a) shall be deemed to
have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.stanleyworks.com, or when such reports, or reports containing such financial
statements are posted on the website of the Securities and Exchange Commission
at www.sec.gov; provided that it shall deliver such paper copies of the reports
and financial statements referred to in Clauses (i), (ii) and (v) of this
Section 5.01(a) to the Administrative Agent or any Lender who request it to
deliver such paper copies until written notice to cease delivering paper copies
is given by the Administrative Agent or such Lender.

 

(b) Compliance with Law. The Company shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of all governmental bodies, domestic or foreign, in respect
of the conduct of their business and the ownership of their property, except
such non-compliance as could not reasonably be expected to result in a Material
Adverse Effect at the time of such noncompliance or in the foreseeable future.

 

(c) Payment of Taxes. The Company shall pay or cause to be paid, and shall cause
each of its Subsidiaries to pay or cause to be paid, when due, all taxes,
charges and assessments and all other lawful claims required to be paid by the
Company or such Subsidiaries, except (x) as contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves have been
established with respect thereto in accordance with GAAP and (y) where such
nonpayment could not reasonably be expected to result in a Material Adverse
Effect.

 

(d) Preservation of Corporate Existence. The Company shall, and shall cause each
of its Subsidiaries to, do all things necessary to preserve, renew and keep in
full force and effect its corporate existence and the licenses, permits, rights
and franchises necessary to the proper conduct of its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries will engage in any
business if, as a result, the general nature of the business, taken on a
consolidated basis, which would then be engaged in by the Company and its
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Company and its Subsidiaries on the date of this
Agreement.

 

(e) Maintenance of Books and Records. The Company will maintain financial
records in accordance with GAAP, consistently applied. The representatives of
the Administrative Agent or any of the Lenders shall have the right to visit and
inspect any of the properties of the Company and of any of its Subsidiaries, to
examine their books of account and

 

CREDIT AGREEMENT

 

37



--------------------------------------------------------------------------------

records and take notes and make transcripts therefrom, and to discuss their
affairs, finances and accounts with, and be advised as to the same by, their
officers upon reasonable prior notice at such reasonable times and intervals as
may be requested (subject to the standard policies of the Company and its
Subsidiaries as to access, safety and, without prejudice to the reasonable
requirements of lending institutions and their regulatory supervisors,
confidentiality).

 

(f) Interest Coverage Ratio. The Company shall maintain, for each period of four
consecutive fiscal quarters of the Company, an Interest Coverage Ratio of not
less than 5.00 to 1.00.

 

SECTION 5.02. Negative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

 

(a) No Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any Principal Property now owned or hereafter acquired
(unless the Company secures the Advances made hereunder equally and ratably with
such Lien), other than:

 

(i) Liens existing and disclosed to the Lenders in writing prior to the date
hereof;

 

(ii) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate bonds have been posted;

 

(iv) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(v) easements, rights-of-way, zoning and similar restrictions and other similar
charges or encumbrances not interfering with the ordinary conduct of the
business of the Company or any of its Subsidiaries and which do not detract
materially from the value of the property to which they attach or impair
materially the use thereof by the Company or any of its Subsidiaries;

 

(vi) Liens on property of any Person existing at the time such Person becomes a
Subsidiary of the Company and not created in contemplation thereof;

 

CREDIT AGREEMENT

 

38



--------------------------------------------------------------------------------

(vii) Liens securing Indebtedness owed by a Subsidiary of the Company to the
Company or another Subsidiary of the Company;

 

(viii) any Lien arising solely by operation of law in the ordinary course of
business or which is contained in a contract for the purchase or sale of goods
or services entered into in the ordinary course of business;

 

(ix) Liens on any property existing at the time of acquisition but only if the
amount of outstanding Indebtedness secured thereby does not exceed the lesser of
the fair market value or the purchase price of the property as purchased;

 

(x) any Lien securing the purchase price of revenues or assets purchased after
the date hereof or the cost of repairing or altering, constructing, developing
or substantially improving all or any part of such revenues or assets; provided
that such Lien attaches only to such revenues or assets (including any
improvements) and the Indebtedness thereby secured does not exceed the lesser of
the fair market value or the purchase price of the revenues or assets (including
any improvements) as purchased;

 

(xi) any other Liens on Principal Properties securing Indebtedness which in the
aggregate does not exceed 10% of Consolidated Net Tangible Assets at any time
outstanding; and

 

(xii) any extension, renewal or replacement of any of the Liens referred to
above; provided that the Indebtedness secured by any such extension, renewal or
replacement does not exceed the sum of the principal amount of the Indebtedness
originally secured thereby and any fee incurred in connection with such
transaction.

 

(b) Merger, Etc. The Company shall not (i) enter into any merger or
consolidation, or liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired, or (ii) permit any of its Subsidiaries to do so, if such action could
reasonably be expected to have a Material Adverse Effect, except that any
wholly-owned Subsidiary of the Company may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, the Company or any other
wholly-owned Subsidiary of the Company and the Company or any of its
Subsidiaries may enter into any merger or consolidation so long as in the case
of a transaction involving the Company, the Company, or in the case of any other
transaction, a Subsidiary of the Company, is the surviving entity in such
transaction and, after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing.

 

(c) Sale-Leasebacks. The Company shall not, and shall not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real or personal or mixed) whether now owned or hereafter acquired (except for
property the aggregate value of which at the time such lease is entered into is
less than 10% of Consolidated Net Tangible Assets), (i) which the Company or
such Subsidiary has sold or transferred or is to sell or transfer to any other
Person, or (ii) which the Company or such Subsidiary intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by the Company or such Subsidiary to any other Person in
connection with such lease.

 

CREDIT AGREEMENT

 

39



--------------------------------------------------------------------------------

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) Any Borrower shall fail to pay when due (or, if any such failure is due
solely to technical or administrative difficulties relating to the transfer of
such amounts, within two Business Days after its due date) any principal of any
Advance; or any Borrower shall fail to pay when due any interest on any Advance,
any fee (other than the fees referenced in Section 2.03) or any other amount
payable by it hereunder or under any Note and five (5) days shall have elapsed
from the date such interest, fees or other amounts were due; or with respect to
the fees payable pursuant to Section 2.03, any Borrower shall fail to pay any
such fee when due and two Business Days shall have elapsed from the Company’s
receipt of notice of such nonpayment from the Administrative Agent or any
Lender; or

 

(b) Any representation or warranty made by any Borrower herein or pursuant to
this Agreement or any other Loan Document (including without limitation in any
certificate of such Borrower delivered pursuant hereto) shall prove to have been
incorrect in any material respect when made or deemed made; or

 

(c) The Company or any other Borrower, as applicable, shall fail to perform any
term, covenant or agreement contained in the first sentence of Section 2.07(b),
Section 5.01(a)(iv), 5.01(f) or 5.02 on its part to be performed or observed; or

 

(d) Any Borrower shall fail to perform any term, covenant or agreement contained
in this Agreement (except those described in clauses (a) and (c) above) and such
failure shall continue for 30 days; or

 

(e) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Borrower or any Principal Subsidiary in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of such Borrower or
such Principal Subsidiary or for any substantial part of its property, or
ordering the winding up or liquidation of its affairs and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or

 

(f) Any Borrower or any Principal Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of any order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Borrower or

 

CREDIT AGREEMENT

 

40



--------------------------------------------------------------------------------

such Principal Subsidiary or for any substantial part of its property, or shall
make any general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action in furtherance of any of the foregoing; or

 

(g) (A) Any Borrower or any Principal Subsidiary shall fail to make any payment
in respect of Indebtedness when due (whether by scheduled maturity, required
prepayment, acceleration or otherwise) if the aggregate amount of such payment
is $25,000,000 or more, or (B) any breach, default or event of default shall
occur and be continuing (and applicable grace and notice periods shall have
expired) under any agreement or indenture relating to any Indebtedness of such
Borrower or such Principal Subsidiary in an aggregate amount of $25,000,000 or
more, and, except in the case of financial covenant defaults, the maturity of
any such Indebtedness has been accelerated in accordance with the terms thereof;
or

 

(h) (A) Any Termination Event shall occur, or (B) any Plan shall incur an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or (C) the Company or any member
of its ERISA Controlled Group shall fail to pay when due an amount which it
shall have become liable to pay to the PBGC, any Plan or a trust established
under Title IV of ERISA, or (D) a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that an ERISA Plan must
be terminated or have a trustee appointed to administer any ERISA Plan, or
(E) the Company or a member of its ERISA Controlled Group suffers a partial or
complete withdrawal from a Multiemployer Plan or is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan,
or (F) a proceeding shall be instituted against the Company or any member of its
ERISA Controlled Group to enforce Section 515 of ERISA, or (G) any other event
or condition shall occur or exist with respect to any Plan, if such events,
transactions or conditions set forth in clauses (A) through (G) above could
singly or in the aggregate be reasonably expected to have a Material Adverse
Effect; or

 

(i) If there shall remain in force, undischarged, unsatisfied and unstayed, for
more than 30 days, whether or not consecutive, any final judgment against the
any Borrower or any Principal Subsidiary which, when added to any other
outstanding final judgments which remain undischarged, unsatisfied and unstayed
for more than 30 days against such Borrower or any such Principal Subsidiary,
exceeds $25,000,000;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Company,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company, declare
all Advances, the Notes, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon all Advances,
the Notes, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the case of any of the Events of Default specified in clauses
(e) or (f) above with respect to any Borrower, (A) the obligation of each Lender
to make Advances shall automatically be terminated and (B) the Advances, the
Notes, all

 

CREDIT AGREEMENT

 

41



--------------------------------------------------------------------------------

such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Borrower.

 

ARTICLE VII

 

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by the Company
pursuant to the terms of this Agreement.

 

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Assignment and Acceptance
entered into by the Lender that is the payee of such Note, as assignor, and an
assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for any Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of any Borrower or to inspect the property (including the
books and records) of any Borrower; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (vi) shall incur no liability under or in respect of
this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties; and (vii) shall be deemed not
to have knowledge of any Default (other than a failure to pay any principal or
interest on the due date therefor) unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender.

 

CREDIT AGREEMENT

 

42



--------------------------------------------------------------------------------

SECTION 7.03. Citibank and Affiliates. With respect to its Commitment, the
Advances made by it and the Note or Notes issued to it, Citibank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Citibank in
its individual capacity. Citibank and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, a Borrower,
any of its Subsidiaries and any Person who may do business with or own
securities of such Borrower or any such Subsidiary, all as if Citibank were not
the Administrative Agent and without any duty to account therefor to the
Lenders.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Company), ratably according to the
respective principal amounts of their Commitments, as then or most recently in
effect, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement and the Notes, or any action taken or omitted by the Administrative
Agent under this Agreement and the Notes, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the Administrative Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Company.

 

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Company and may be removed at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right to appoint a successor Administrative Agent, which shall be (i) a
Lender or (ii) if no Lender shall accept appointment as the Administrative Agent
within 30 days after such resignation or removal, any other Person, which
Person, so long as no Default shall have occurred and be continuing, shall be
reasonably acceptable to the Company. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the

 

CREDIT AGREEMENT

 

43



--------------------------------------------------------------------------------

retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be (i) a Lender or (ii) any other Person,
which Person, so long as no Default shall have occurred and be continuing, shall
be reasonably acceptable to the Company. Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Company and the relevant Designated Borrower, if
applicable, and the Required Lenders, or in the case of Section 2.13 and any
Uncommitted Note, the Company and the Lender to which such Note is payable, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that the written consent of
the Company and all the Lenders shall be required in order to amend or waive any
provision of the Agreement or the Notes other than Section 2.13 which would have
the effect of (a) a reduction in principal, interest or fees payable to the
Lenders under this Agreement or the Committed Notes, (b) the postponement of any
date fixed for the payment of any principal, interest or fees under this
Agreement or the Committed Notes, (c) an increase in the Commitments (excluding
any such increases pursuant to Section 2.01(c)), (d) amending or waiving
compliance with the last sentence of Section 2.01(a), Section 2.08, Section 8.05
or this Section 8.01, (e) amending the definition of Required Lenders or (f) any
release or modification of the Company’s guarantee under Article IX; and
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement, and provided, further, that the Commitment of any Lender
shall not be extended without the prior written consent of such Lender.

 

SECTION 8.02. Notices, etc. (a) Subject to clauses (b) through (f) of this
Section 8.02, all notices and other communications provided for hereunder shall
be in writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Company or any Designated Borrower, at the Company’s
address at 1000 Stanley Drive, New Britain, Connecticut 06053, Attention:
Secretary, telecopy no. 860-827-3911, with a copy to Craig A. Douglas,
Treasurer, at the same address and telecopy no. 860-827-3886; if to any Initial
Lender, at its Domestic Lending Office specified opposite its name on Schedule I
hereto; if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance or accession agreement pursuant to which it became a
Lender; and if to the Administrative Agent, at its

 

CREDIT AGREEMENT

 

44



--------------------------------------------------------------------------------

address at 2 Penns Way, Suite 200, New Castle, Delaware 19720, Attention: Bank
Loans Syndication, telecopy no. 302-894-6120; or, as to the Company, any
Designated Borrower or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the Company and the
Administrative Agent. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt. Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

 

(b) The Company (on behalf of itself and on behalf of each Designated Borrower)
hereby agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to this Agreement, including, without limitation,
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement,
(iv) relates to a request for an increase in the Commitments, or to a reduction
or termination of the Commitments, or (v) is required to be delivered to satisfy
any condition precedent to the effectiveness of this Agreement and/or any
Borrowing thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, the Company (on behalf of itself and
on behalf of each Designated Borrower) agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement but only to the extent requested by the Administrative Agent.

 

(c) The Company further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR

 

CREDIT AGREEMENT

 

45



--------------------------------------------------------------------------------

INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(e) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement. Each Lender agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of this Agreement. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

 

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to this Agreement in
any other manner specified herein.

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04. Costs and Expenses; Breakage Indemnification. (a) The Company
agrees to pay on demand all reasonable costs and expenses, if any (including,
without limitation, counsel fees and expenses reasonably incurred), of (i) the
Administrative Agent in connection with the negotiation, syndication, execution
and delivery of this Agreement, the other Loan Documents and the other documents
delivered hereunder and (ii) the Administrative Agent and each Lender in
connection with enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, reasonable counsel fees and expenses
in connection with the enforcement of rights under this Section 8.04(a).

 

(b) If any payment, prepayment or conversion of any Eurocurrency Rate Advance or
a Fixed Rate Advance is made by the Company or a Designated Borrower, as
applicable, to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of acceleration of the maturity of
the Advances and the Notes pursuant to Section 6.01 or for any other reason
other than in connection with Section 2.02(c), such Borrower shall, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Advance.

 

CREDIT AGREEMENT

 

46



--------------------------------------------------------------------------------

(c) The Company agrees to indemnify and hold harmless the Administrative Agent
and each Lender and each of their affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the actual or proposed use of
the proceeds of the Advances, including in connection with any acquisition or
proposed acquisition by the Company or any Subsidiary of the Company of another
Person or one or more businesses of another Person (whether by means of a stock
purchase, asset acquisition or otherwise), whether or not such investigation,
litigation or proceeding is brought by the Company, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. The Company agrees not to assert any
claim against any Indemnified Party on any theory of liability, for
consequential, indirect, special or punitive damages arising out of or otherwise
relating to this Agreement or any of the transactions contemplated hereby or the
actual or proposed use of the proceeds of the Advances.

 

SECTION 8.05. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Committed Advances owing to it (other than pursuant
to Section 2.02(d), 2.06, 2.08, 2.10 or 8.04(b)) in excess of its ratable share
of payments on account of the Committed Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Committed Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Company
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 8.05 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Company in the amount of such participation.

 

SECTION 8.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company, each Designated Borrower, the Administrative Agent
and the Lenders and their respective successors and assigns, except that the
Company shall not have the right to assign its rights or obligations hereunder
or under any Note or any interest herein or therein (other than as permitted by
Section 5.02(b)) without the prior written consent of the Lenders.

 

CREDIT AGREEMENT

 

47



--------------------------------------------------------------------------------

SECTION 8.07. Assignments and Participations. (a) Each Lender may assign to one
or more Persons all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
and the Committed Advances owing to it and the Committed Note or Notes held by
it); provided, however, that (i) each such assignment (other than assignment to
an affiliate of such Lender) shall require the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed, and which
consent of the Company shall not be required if an Event of Default exists,
(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than any right to make
Uncommitted Advances, Uncommitted Advances owing to it and Uncommitted Notes),
(iii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, and (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance (which shall include the agreement of the assignee
party to such assignment, for the benefit of the Borrowers, to be bound by the
terms and provisions of this Agreement to the same extent as if it were an
original party hereto), together with any Committed Note subject to such
assignment and the assignor or assignee shall pay to the Administrative Agent a
processing and recordation fee of $3,500. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will,

 

CREDIT AGREEMENT

 

48



--------------------------------------------------------------------------------

independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vi) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

 

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Committed Note or Notes subject to
such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit G
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Company. In the case of any Lender that holds a Committed Note, within five
Business Days after its receipt of such notice, the relevant Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in
simultaneous exchange for the surrendered Committed Note a new Committed Note to
the order of such assignee in an amount equal to the Commitment assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
retained a Commitment hereunder, a new Committed Note to the order of the
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Committed Note or Notes shall be in an aggregate principal amount equal
to the aggregate principal amount of such surrendered Committed Note or Notes,
shall be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit H-2. Such Assignment and
Acceptance shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Person as a Lender and the
resulting adjustment of the Commitments, if any, arising from such assignment of
Commitments to such Person.

 

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at its address referred to in Section 8.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Company or any Lender at any reasonable
time and from time to time upon reasonable prior notice.

 

(e) Each Lender may sell participations to one or more banks or other financial
institutions, or other entities engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of their business, in all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it and the Note or Notes
held by it); provided that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the

 

CREDIT AGREEMENT

 

49



--------------------------------------------------------------------------------

Borrowers for the performance of such obligations, (iii) the Borrowers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (iv) such participant’s
right to consent to any modification, waiver or release of any of the provisions
of this Agreement shall be limited to the right to consent to (A) any reduction
in principal, interest or fees payable to such Lender under this Agreement,
(B) the postponement of any date fixed for the payment of any principal,
interest or fees under this Agreement and (C) any amendments to the foregoing
clauses (A) and (B).

 

SECTION 8.08. Limitation on Assignments and Participations. (a) Any Lender may,
in connection with any actual or proposed assignment or participation pursuant
to Section 8.07, disclose to the actual or proposed assignee or participant any
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower; provided that the actual or proposed assignee or participant
shall have agreed prior to any such disclosure to preserve the confidentiality
of any confidential information relating to such Borrower received by it from
such Lender or such Borrower.

 

(b) Notwithstanding anything in Section 8.07 to the contrary, no Lender shall
have the right to assign its rights and obligations hereunder or any interest
therein or to sell participations to one or more banks or other financial
institutions in all or a portion of its rights hereunder or any interest therein
where the result of such assignment or participation would be reasonably
expected to entitle the Lender to claim additional amounts pursuant to
Section 2.02(d), 2.06, 2.08, 2.10, 2.13(f) or 8.04 or would otherwise result in
an increase in the a Borrower’s obligations.

 

(c) Anything in this Section 8.08 to the contrary notwithstanding, any Lender
may assign and pledge all or any portion of its rights to payment of the
Advances owing to it hereunder to any Federal Reserve Bank (and its transferees)
as collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any applicable Operating Circular issued by such
Federal Reserve Bank. No such assignment shall have the effect of releasing such
Lender from its obligations hereunder.

 

SECTION 8.09. Withholding. If any Lender, or any Person that becomes a party to
this Agreement pursuant to Section 8.07, is not incorporated under the laws of
the United States of America or a state thereof, such Person agrees that, prior
to the first date on which any payment is due to it hereunder, it will deliver
to each of the Company and the Administrative Agent (i) two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Person is entitled to receive payments under this Agreement, without deduction
or withholding of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-8BEN or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax. Each Person
which delivers to the Company a Form W-8BEN or W-8ECI pursuant to the preceding
sentence further undertakes to deliver to each of the Company and the
Administrative Agent two further copies of Form W-8BEN or W-8ECI, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Company and the Administrative Agent, and such extensions
or renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such

 

CREDIT AGREEMENT

 

50



--------------------------------------------------------------------------------

Person is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Person from duly completing and delivering any such form with
respect to it and such Person advises the Company and the Administrative Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, and in the case of a Form
W-8BEN, establishing an exemption from United States backup withholding tax.

 

SECTION 8.10. Mitigation. In the event that any Lender claims any amounts under
Sections 2.02(d), 2.06, 2.08, 2.10 or 8.04(b), it shall use all reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to take actions (including, without limitation, changing the
jurisdiction of its Applicable Lending Office) so as to eliminate such
additional amounts; provided that such Lender shall not be required to take any
action if, in its reasonable judgment, such action would be materially
disadvantageous to it.

 

SECTION 8.11. Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 8.12. Execution in Counterparts. This Agreement may be executed in any
number of counterparts each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 8.13. Submission to Jurisdiction; Etc.

 

(a) Submission to Jurisdiction. Each Borrower hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Agreement and the
Notes.

 

(b) Service of Process. Each Designated Borrower agrees that service of process
in any action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to CT Corporation System (the “Process Agent”) as agent for
such Designated Borrower in New York, New York for service of process at its
address at 111 Eighth Avenue, New York, New York 10011, or at such other address
of which the Administrative Agent shall have been notified in writing by such
Designated Borrower; provided that, if the Process Agent ceases to act as such
Designated Borrower’s agent for service of process, such Designated Borrower
will, by an instrument reasonably satisfactory to the Administrative Agent,
appoint another Person (subject to the approval of the Administrative Agent) in
the Borough of Manhattan, New York, New York to act as such Designated
Borrower’s agent for service of process. Each other party hereto

 

CREDIT AGREEMENT

 

51



--------------------------------------------------------------------------------

irrevocably consents to service of process in the manner provided for notices in
Section 8.02. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law

 

(c) Waiver of Venue. Each Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and a claim that
such proceeding brought in such a court has been brought in an inconvenient
forum.

 

SECTION 8.14. Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), and any payment in New York City or the country of
the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and, except as otherwise provided in this Agreement, the Specified
Currency shall be the currency of account in all events relating to Advances
denominated in the Specified Currency. Except as otherwise provided in this
Agreement, the payment obligations of the Designated Borrowers under this
Agreement and the other Loan Documents shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding that on which such judgment is rendered. The
obligation of each Designated Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender in respect of any judgment in any court
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be due hereunder or under the Notes in the Second Currency to
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Company hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Administrative Agent or such Lender, as the
case may be, against, and to pay the Administrative Agent or such Lender, as the
case may be, on demand in the Specified Currency, any difference between the sum
originally due to the Administrative Agent or such Lender, as the case may be,
for such judgment in the Specified Currency and the amount of the Specified
Currency so purchased and transferred.

 

SECTION 8.15. USA PATRIOT Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.

 

CREDIT AGREEMENT

 

52



--------------------------------------------------------------------------------

ARTICLE IX

 

GUARANTEE

 

SECTION 9.01. Guarantee. To induce the other parties to enter into this
Agreement and for other valuable consideration, receipt of which is hereby
acknowledged, the Company hereby unconditionally and irrevocably guarantees to
the Administrative Agent, each Lender and their respective successors and
permitted assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Advances to and the Notes of each Designated Borrower and all other amounts
whatsoever now or hereafter payable or becoming payable by each Designated
Borrower under this Agreement and each other Loan Document, in each case
strictly in accordance with the terms thereof (collectively, the “Guaranteed
Obligations”). The Company hereby further agrees that if any Designated Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Company will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. This Section 9.01 is a continuing guarantee and is a guarantee of
payment and is not merely a guarantee of collection and shall apply to all
Guaranteed Obligations whenever arising.

 

SECTION 9.02. Acknowledgments, Waivers and Consents. The Company agrees that its
obligations under Section 9.01 shall be primary, absolute, irrevocable and
unconditional under any and all circumstances and that the guarantee therein is
made with respect to any Guaranteed Obligations now existing or in the future
arising. Without limiting the foregoing, the Company agrees that:

 

(a) The occurrence of any one or more of the following shall not affect the
enforceability or effectiveness of this Article IX in accordance with its terms
or affect, limit, reduce, discharge or terminate the liability of the Company,
or the rights, remedies, powers and privileges of the Administrative Agent or
any Lender, under this Article IX:

 

(i) any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the time for payment
or performance of the terms of all or any part of the Guaranteed Obligations or
any Loan Document, or any other agreement or instrument whatsoever relating
thereto, or any modification of the Commitments;

 

(ii) any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guarantee of all or
any part of the Guaranteed Obligations;

 

(iii) any application of the proceeds of any other guarantee (including the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations) to all or any part of the Guaranteed Obligations in any such manner
and to such extent as the Administrative Agent may determine;

 

CREDIT AGREEMENT

 

53



--------------------------------------------------------------------------------

(iv) any release of any other Person (including any other guarantor with respect
to all or any part of the Guaranteed Obligations) from any personal liability
with respect to all or any part of the Guaranteed Obligations;

 

(v) any settlement, compromise, release, liquidation or enforcement, upon such
terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guarantee of (including any letter of credit issued with respect
to) all or any part of the Guaranteed Obligations;

 

(vi) the giving of any consent to the merger or consolidation of, the sale of
substantial assets by, or other restructuring or termination of the corporate
existence of any Designated Borrower or any other Person or any disposition of
any shares of the Company or any Designated Borrower;

 

(vii) any proceeding against any Designated Borrower or any other guarantor of
all or any part of the Guaranteed Obligations or any collateral provided by any
other Person or the exercise of any rights, remedies, powers and privileges of
the Administrative Agent and the Lenders under the Loan Documents or otherwise
in such order and such manner as the Administrative Agent may determine,
regardless of whether the Administrative Agent or the Lenders shall have
proceeded against or exhausted any collateral, right, remedy, power or privilege
before proceeding to call upon or otherwise enforce this Article IX;

 

(viii) the entering into such other transactions or business dealings with any
Designated Borrower, any Subsidiary or affiliate thereof or any other guarantor
of all or any part of the Guaranteed Obligations as the Administrative Agent or
any Lender may desire; or

 

(ix) all or any combination of any of the actions set forth in this
Section 9.02(a).

 

(b) The enforceability and effectiveness of this Article IX and the liability of
the Company, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Article IX shall not be
affected, limited, reduced, discharged or terminated, and the Company hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

 

(i) the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to all or any part of the Guaranteed Obligations;

 

(ii) any disability or other defense with respect to all or any part of the
Guaranteed Obligations, including the effect of any statute of limitations that
may bar the enforcement of all or any part of the Guaranteed Obligations or the
obligations of any such other guarantor;

 

(iii) the illegality, invalidity or unenforceability of any security for or
other guarantee (including any letter of credit) of all or any part of the
Guaranteed Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any collateral for all or any part of the
Guaranteed Obligations;

 

CREDIT AGREEMENT

 

54



--------------------------------------------------------------------------------

(iv) the cessation, for any cause whatsoever, of the liability of any Designated
Borrower or any other guarantor with respect to all or any part of the
Guaranteed Obligations (other than, subject to Section 9.03, by reason of the
full payment of all Guaranteed Obligations);

 

(v) any failure of the Administrative Agent or any Lender to marshal assets in
favor of any Designated Borrower or any other Person (including any other
guarantor of all or any part of the Guaranteed Obligations), to exhaust any
collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against such
Designated Borrower or any other guarantor of all or any part of the Guaranteed
Obligations or any other Person or to take any action whatsoever to mitigate or
reduce such or any other Person’s liability, the Administrative Agent and the
Lenders being under no obligation to take any such action notwithstanding the
fact that all or any part of the Guaranteed Obligations may be due and payable
and that such Designated Borrower may be in default of its obligations under any
Loan Document;

 

(vi) any counterclaim, set-off or other claim which any Designated Borrower or
any other guarantor of all or any part of the Guaranteed Obligations has or
claims with respect to all or any part of the Guaranteed Obligations, or any
counterclaim, set-off or other claim which the Company may have with respect to
all or any part of any obligations owed to the Company by the Administrative
Agent or any Lender (other than, without prejudice to Section 9.03, any
counterclaim or other claim that the amount of such Guaranteed Obligation which
is being claimed has been finally paid in full);

 

(vii) any failure of the Administrative Agent or any Lender or any other Person
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person;

 

(viii) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any part of the Guaranteed Obligations
(or any interest on all or any part of the Guaranteed Obligations) in or as a
result of any such proceeding;

 

(ix) any action taken by the Administrative Agent or any Lender that is
authorized under this Article IX or by any other provision of any Loan Document
or any omission to take any such action;

 

(x) any law, regulation, decree or order of any jurisdiction of Governmental
Authority or any event affecting any term of the Guaranteed Obligations; or

 

(xi) any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

 

(c) To the fullest extent permitted by law, the Company expressly waives, for
the benefit of the Administrative Agent and the Lenders, all diligence,
presentment, demand for

 

CREDIT AGREEMENT

 

55



--------------------------------------------------------------------------------

payment or performance, notices of nonpayment or nonperformance, protest,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever, and any requirement that the Administrative Agent or
any Lender exhaust any right, power or remedy or proceed against any Designated
Borrower under any Loan Document or other agreement or instrument referred to
herein or therein, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations, and all notices of acceptance
of this Article IX or of the existence, creation, incurring or assumption of new
or additional Guaranteed Obligations.

 

SECTION 9.03. Reinstatement. The obligations of the Company under this
Article IX shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Designated Borrower in respect of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender, whether as a result of insolvency, any
proceedings in bankruptcy, dissolution, liquidation or reorganization or
otherwise.

 

SECTION 9.04. Subrogation. The Company hereby agrees that, until the final
payment in full of all Guaranteed Obligations, it shall not exercise any right
or remedy arising by reason of any performance by it of its guarantee in
Section 9.01, whether by subrogation, reimbursement, contribution or otherwise,
against any Designated Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

SECTION 9.05. Remedies. The Company agrees that, as between the Company and the
Administrative Agent and the Lenders, the obligations of any Designated Borrower
under this Agreement or any other Loan Documents may be declared to be forthwith
due and payable as provided in Section 6.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 6.01) for purposes of Section 9.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such Designated Borrower and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such Designated Borrower) shall forthwith become due and payable by
such Company for purposes of Section 9.01.

 

SECTION 9.06. Payments. Each payment by the Company under this Article IX shall
be made in accordance with Section 2.09 in the Currency in which the Guaranteed
Obligations such payment is made in respect of are denominated, without
deduction, set-off or counterclaim at the Administrative Agent’s Account and
free and clear of any and all present and future Taxes.

 

[remainder of page intentionally left blank]

 

CREDIT AGREEMENT

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective signatories thereunto duly authorized, as of the date first
above written.

 

THE STANLEY WORKS

By

 

/s/ Craig A. Douglas

--------------------------------------------------------------------------------

Name:

 

Craig A. Douglas

Title:

 

VP and Treasurer

 

CREDIT AGREEMENT

 

57



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and as Lender By  

/s/ Carolyn Kee

--------------------------------------------------------------------------------

Name:   Carolyn Kee Title:   Vice President

 

CREDIT AGREEMENT

 

58



--------------------------------------------------------------------------------

LENDERS

BANK OF AMERICA, N.A.

By  

/s/ Kenneth S. Struglia

--------------------------------------------------------------------------------

Name:   Kenneth S. Struglia Title:   Managing Director

 

CREDIT AGREEMENT

 

59



--------------------------------------------------------------------------------

BNP PARIBAS By  

/s/ Angela Bentley-Arnold

--------------------------------------------------------------------------------

Name:   Angela Bentley-Arnold Title:   Vice President By  

/s/ Christopher Criswell

--------------------------------------------------------------------------------

Name:   Christopher Criswell Title:   Managing Director

 

CREDIT AGREEMENT

 

60



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By  

/s/ Doris Mesa

--------------------------------------------------------------------------------

Name:   Doris Mesa Title:   Associate Director By  

/s/ Joselin Fernandes

--------------------------------------------------------------------------------

Name:   Joselin Fernandes Title:   Associate Director

 

CREDIT AGREEMENT

 

61



--------------------------------------------------------------------------------

MELLON BANK, N.A. By  

/s/ William M. Feathers

--------------------------------------------------------------------------------

Name:   William M. Feathers Title:   Vice President

 

CREDIT AGREEMENT

 

62



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC By  

/s/ Nicholas A. Bell

--------------------------------------------------------------------------------

Name:   Nicholas A. Bell Title:   Director

 

CREDIT AGREEMENT

 

63



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By  

/s/ Diane M. Zieske

--------------------------------------------------------------------------------

Name:   Diane M. Zieske Title:   Senior Vice President

 

CREDIT AGREEMENT

 

64



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By  

/s/ Randolph Cates

--------------------------------------------------------------------------------

Name:   Randolph Cates Title:   Vice President

 

CREDIT AGREEMENT

 

65



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA By  

/s/ Louis Adler

--------------------------------------------------------------------------------

Name:   Louis Adler Title:   Director

 

CREDIT AGREEMENT

 

66



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By

 

/s/ Dustin Craven

--------------------------------------------------------------------------------

Name:

  Dustin Craven

Title:

  Attorney-in-Fact

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

CREDIT AGREEMENT

 

67



--------------------------------------------------------------------------------

WILLIAM STREET CREDIT CORPORATION By  

/s/ Mark Walton

--------------------------------------------------------------------------------

Name:   Mark Walton Title:   Assistant Vice President

 

CREDIT AGREEMENT

 

68



--------------------------------------------------------------------------------

NATIONAL CITY BANK, INDIANA By  

/s/ Christopher Susott

--------------------------------------------------------------------------------

Name:   Christopher Susott Title:   Vice President

 

CREDIT AGREEMENT

 

69



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By  

/s/ Christopher McKean

--------------------------------------------------------------------------------

Name:   Christopher McKean Title:   Vice President

 

CREDIT AGREEMENT

 

70



--------------------------------------------------------------------------------

SCHEDULE I

 

ADDRESS AND APPLICABLE LENDING OFFICES

 

Name of Lenders and Addresses

For Notices

--------------------------------------------------------------------------------

 

Domestic Lending Office

--------------------------------------------------------------------------------

 

Eurocurrency Lending Office  

--------------------------------------------------------------------------------

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, DE 19720

 

Attn:      Bank Loans Syndication

Fax:        (302) 894-6120

 

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, DE 19720

 

Attn:      Bank Loans Syndication

Fax:        (302) 894-6120

 

Citibank, N.A.

2 Penns Way, Suite 200

New Castle, DE 19720

 

Attn:        Bank Loans Syndication

Fax:        (302) 894-6120

--------------------------------------------------------------------------------

Bank of America, N.A.

2001 Clayton Road

Concord, CA 94510

Mailcode# CA4-702-02-25

 

Attn:       Eileen Rakish

Tel:        (925) 675-7485

Fax:        (888) 969-9226

 

Bank of America, N.A.

100 Federal Street

Boston, MA 02110

 

Bank of America, N.A.

100 Federal Street

Boston, MA 02110

--------------------------------------------------------------------------------

BNP Paribas

787 Seventh Avenue

New York, NY 10019

 

Attn:      Christopher Criswell

Tel:        (212) 841-3404

Fax:        (212) 841-3049

 

BNP Paribas

787 Seventh Avenue

New York, NY 10019

 

Attn:      Christopher Criswell

Tel:        (212) 841-3404

Fax:        (212) 841-3049

 

BNP Paribas

787 Seventh Avenue

New York, NY 10019

 

Attn:        Christopher Criswell

Tel:        (212) 841-3404

Fax:        (212) 841-3049

--------------------------------------------------------------------------------

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

 

Primary Contact: Tim Costello

Tel:        (203) 719-5274

Fax:        (203) 719-3888

 

Secondary Contact: David Vitti

Tel:        (203) 719-5969

Fax:        (203) 719-3888

 

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

 

Primary Contact: Tim Costello

Tel:        (203) 719-5274

Fax:        (203) 719-3888

 

Secondary Contact: David Vitti

Tel:        (203) 719-5969

Fax:        (203) 719-3888

 

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, CT 06901

 

Primary Contact: Tim Costello

Tel:        (203) 719-5274

Fax:        (203) 719-3888

 

Secondary Contact: David Vitti

Tel:        (203) 719-5969

Fax:        (203) 719-3888

--------------------------------------------------------------------------------

Mellon Bank, N.A.

3 Mellon Bank Center,

12th Floor

Pittsburgh, PA 15259

 

Primary Contact: Barbara Gago

Tel:        (412) 234-4710

Fax:        (412) 209-6114

 

Mellon Bank, N.A.

3 Mellon Bank Center,

12th Floor

Pittsburgh, PA 15259

 

Primary Contact: Barbara Gago

Tel:        (412) 234-4710

Fax:        (412) 209-6114

 

Mellon Bank, N.A.

3 Mellon Bank Center,

12th Floor

Pittsburgh, PA 15259

 

Primary Contact: Barbara Gago

Tel:        (412) 234-4710

Fax:        (412) 209-6114

 

SCHEDULE I



--------------------------------------------------------------------------------

Name of Lenders and Addresses

For Notices

--------------------------------------------------------------------------------

 

Domestic Lending Office

--------------------------------------------------------------------------------

 

Eurocurrency Lending Office  

--------------------------------------------------------------------------------

Barclays Bank, PLC

200 Park Avenue

New York, NY 10166

 

Attn:      Jason Yoo

Tel:        (212) 412-2432

Fax:        (212) 412-5306

 

Alternate Contact: Erik Hoffman

Tel:        (212) 412-3706

 

Barclays Bank, PLC

200 Park Avenue

New York, NY 10166

 

Attn:      Jason Yoo

Tel:        (212) 412-2432

Fax:        (212) 412-5306

 

Alternate Contact: Erik Hoffman

Tel:        (212) 412-3706

 

Barclays Bank, PLC

200 Park Avenue

New York, NY 10166

 

Attn:      Jason Yoo

Tel:        (212) 412-2432

Fax:        (212) 412-5306

 

Alternate Contact: Erik Hoffman

Tel:        (212) 412-3706

--------------------------------------------------------------------------------

HSBC Bank USA, National Association

452 Fifth Avenue, 5/F

New York, NY 10018

 

Primary Contact: Diane M. Zieske

Tel:        (212) 525-2487

Fax:        (212) 525-2479

 

Secondary Contact: Rochelle Forster

Tel:        (212) 525-2489

Fax:        (212) 525-2479

 

HSBC Bank USA, National Association

452 Fifth Avenue, 5/F

New York, NY 10018

 

Primary Contact: Diane M. Zieske

Tel:        (212) 525-2487

Fax:        (212) 525-2479

 

Secondary Contact: Rochelle Forster

Tel:        (212) 525-2489

Fax:        (212) 525-2479

 

HSBC Bank USA, National Association

452 Fifth Avenue, 5/F

New York, NY 10018

 

Primary Contact: Diane M. Zieske

Tel:        (212) 525-2487

Fax:        (212) 525-2479

 

Secondary Contact: Rochelle Forster

Tel:        (212) 525-2489

Fax:        (212) 525-2479

--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

 

Attn:      Anthony W. White

Tel:         (212) 270-1051

Fax:        (212) 270-6637

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

 

Attn:      Anthony W. White

Tel:        (212) 270-1051

Fax:        (212) 270-6637

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

 

Attn:      Anthony W. White

Tel:        (212) 270-1051

Fax:        (212) 270-6637

--------------------------------------------------------------------------------

Merrill Lynch Bank USA

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

 

Attn:      Mark Cannon

Tel:        (801) 526-8631

Fax:        (801) 359-4467

 

Merrill Lynch Bank USA

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

 

Merrill Lynch Bank USA

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

--------------------------------------------------------------------------------

Royal Bank of Canada

New York Branch

One Liberty Plaza, 3rd Floor

165 Broadway

New York, NY 10006-1404

 

Attn:      Manager, Loans

               Administration

Tel:        (212) 428-6369

Fax:        (212) 428-2372

 

With a copy to:

Nigel Delph, CTM Group

Fax:        (212) 429-2319

 

Royal Bank of Canada

One Liberty Plaza, 3rd Floor

165 Broadway

New York, NY 10006-1404

 

Attn:      Manager, Loans

               Administration

Tel:        (212) 428-6369

Fax:        (212) 428-2372

 

Royal Bank of Canada

One Liberty Plaza, 3rd Floor

165 Broadway

New York, NY 10006-1404

 

Attn:      Manager, Loans

               Administration

Tel:        (212) 428-6369

Fax:        (212) 428-2372

 

SCHEDULE I



--------------------------------------------------------------------------------

Name of Lenders and Addresses
For Notices

--------------------------------------------------------------------------------

 

Domestic Lending Office

--------------------------------------------------------------------------------

 

Eurocurrency Lending Office

--------------------------------------------------------------------------------

William Street Credit Corporation

30 Hudson Street - 17th floor

Jersey City, NJ 07302

 

E-mail:    ficc-lstops-ny@gs.com

Fax:        (212) 357-4597/

                (212) 428-1022

 

William Street Credit Corporation

1 New York Plaza, 48th Floor

New York, NY 10004

 

Primary Contact: Mark Walton

Tel:        (917) 343-5303

Fax:        (212) 428-1360

 

William Street Credit Corporation

1 New York Plaza, 48th Floor

New York, NY 10004

 

Primary Contact: Mark Walton

Tel:        (917) 343-5303

Fax:        (212) 428-1360

--------------------------------------------------------------------------------

National City Bank, Indiana

National City Center

Suite 200E

Indianapolis, IN 46255

 

Primary Contact: Jan Steed

Tel:        (317) 267-7941

Fax:        (317) 267-8899

 

Secondary Contact: Cheryl Willard

Tel:        (317) 267-7665

Fax:        (317) 267-7141

 

National City Bank, Indiana

National City Center

Suite 200E

Indianapolis, IN 46255

 

Primary Contact: Jan Steed

Tel:        (317) 267-7941

Fax:        (317) 267-8899

 

Secondary Contact: Cheryl Willard

Tel: (317) 267-7665

Fax: (317) 267-7141

 

National City Bank, Indiana

National City Center

Suite 200E

Indianapolis, IN 46255

 

Primary Contact: Jan Steed

Tel:        (317) 267-7941

Fax:         (317) 267-8899

 

Secondary Contact: Cheryl Willard

Tel:        (317) 267-7665

Fax:        (317) 267-7141

--------------------------------------------------------------------------------

The Northern Trust Company

50 South LaSalle Street – C4N

Chicago, IL 60675

 

Attn:      Sharon Jackson

Tel:        (312) 630-1609

Fax:        (312) 630-1566

 

The Northern Trust Company

50 South LaSalle Street – C4N

Chicago, IL 60675

 

Attn:      Sharon Jackson

Tel:        (312) 630-1609

Fax:        (312) 630-1566

 

The Northern Trust Company

50 South LaSalle Street – C4N

Chicago, IL 60675

 

Attn:      Sharon Jackson

Tel:        (312) 630-1609

Fax:        (312) 630-1566

 

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE I (cont’d)

 

LENDERS AND COMMITMENTS

 

Lenders

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Citibank, N.A.

   $ 76,000,000

Bank of America, N.A.

   $ 68,000,000

BNP Paribas

   $ 68,000,000

UBS Loan Finance LLC

   $ 68,000,000

Mellon Bank, N.A.

   $ 40,000,000

Barclays Bank, PLC

   $ 37,500,000

HSBC Bank USA, National Association

   $ 37,500,000

JPMorgan Chase Bank, N.A.

   $ 35,000,000

Merrill Lynch Bank USA

   $ 30,000,000

Royal Bank of Canada

   $ 30,000,000

William Street Credit Corporation

   $ 30,000,000

National City Bank, Indiana

   $ 15,000,000

The Northern Trust Company

   $ 15,000,000

                TOTAL

   $ 550,000,000

 

 

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE II

 

MANDATORY COST RATE

 

Calculation of Mandatory Cost Rate

 

1. The MCR Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2. On the first day of each Interest Period for any Advance denominated in
Pounds Sterling or Euros (or as soon as possible thereafter) the Administrative
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender participating in such Advance, in accordance with the paragraphs
set out below. The MCR Cost will be calculated by the Administrative Agent as a
weighted average of such Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each such Lender in the relevant Advance) and
will be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State (as defined in Section 2.15) will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Advances made from that Applicable Lending Office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that Applicable Lending Office.

 

4. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

  (a) in relation to a Advance made in Pounds Sterling:

 

LOGO [g51721image_001.jpg]

  per cent. per annum

 

  (b) in relation to a Advance made in any Alternate Currency other than Pounds
Sterling:

 

 

LOGO [g51721image_002.jpg]

  per cent. per annum.

 

SCHEDULE II



--------------------------------------------------------------------------------

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which such Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
MCR Cost and, if applicable, any additional amount of interest specified in
Section 2.07(b)) payable for the relevant Interest Period on the Advance.

 

  C is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Agent pursuant to
paragraph 7 below and expressed in Pounds Sterling per £1,000,000;

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” has the meaning given to it from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England.

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits.

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

  (d) “Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the

 

SCHEDULE II



--------------------------------------------------------------------------------

rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in Pounds Sterling per
£1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Applicable Lending Office; and

 

  (b) any other information that the Agent may reasonably require for such
purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with an Applicable Lending Office in
the same jurisdiction as its Applicable Lending Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the MCR to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule II
in relation to a formula, the MCR, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and provide notice to the Company and the
Lenders of any amendments which are required to be made to this Schedule II in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.

 

SCHEDULE II



--------------------------------------------------------------------------------

SCHEDULE III

 

DESIGNATED BORROWER JURISDICTIONS

 

United Kingdom

 

Belgium

 

SCHEDULE II



--------------------------------------------------------------------------------

EXHIBIT A-1

 

RATE REQUEST

 

Citibank, N.A., as Reference Bank under the Credit Agreement referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the Amended and Restated Credit
Agreement, dated as of December 1, 2005 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among the undersigned, certain Lenders parties
thereto, and Citibank, N.A., as Administrative Agent for said Lenders and hereby
requests notification from you pursuant to Section 2.02(a) thereof of the
Eurocurrency Rate which is applicable to the Committed Advance to be made (or
converted or continued) on         , 200   in the principal amount of
[$            ] [€            ] [£            ] with the Interest Period of     
months.

 

Very truly yours,

The Stanley Works

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

--------------------------------------------------------------------------------

TO BE COMPLETED AND RETURNED BY REFERENCE BANK:

 

The rate requested above, determined as required by the Credit Agreement, is
        .

 

CITIBANK, N.A., as Reference Bank

By

 

 

--------------------------------------------------------------------------------

   

Authorized Officer

 

A1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

 

NOTICE OF BORROWING

 

Citibank, N.A., as Administrative Agent for the Lenders parties to the Credit
Agreement referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the Amended and Restated Credit
Agreement, dated as of December 1, 2005 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Designated Borrowers,
certain Lenders parties thereto, and Citibank, N.A., as Administrative Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Committed
Borrowing on the following terms under the Credit Agreement, and in that
connection sets forth below the information relating to such Committed Borrowing
(the “Proposed Committed Borrowing ”) as required by Section 2.02(b) of the
Credit Agreement:

 

(i) The Borrower is                                 .

 

(ii) The Business Day of the Proposed Committed Borrowing is             ,
200  .

 

(iii) The Type of Advances comprising the Proposed Committed Borrowing is [Base
Rate]1 [Eurocurrency Rate].

 

(iv) The aggregate amount of the Proposed Committed Borrowing is [$]2 [€]
[£]             .

 

[(v)] The Initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Committed Borrowing is              month[s]].

 

[(v) The proceeds of the Proposed Committed Borrowing are to be used to buy or
carry Margin Stock, and attached hereto are the certificates required pursuant
to Section 3.02(ii) of the Credit Agreement and a duly completed Form U-1 or
Form G-3.]3

 

--------------------------------------------------------------------------------

1 not available for any Designated Borrower

2 not available for any Designated Borrower

3 if applicable

 

A2-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Committed Borrowing:

 

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Committed Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date; and

 

(B) no event has occurred and is continuing, or would result from such Proposed
Committed Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.

 

Very truly yours,

The Stanley Works

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

A2-2



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE OF CONVERSION OR CONTINUATION

 

[Date]

 

Citibank, N.A., as Administrative Agent for the Lenders parties to the Credit
Agreement referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the Amended and Restated Credit
Agreement, dated as of December 1, 2005 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, and Citibank, N.A., as Administrative Agent for said Lenders, and
hereby gives you notice, pursuant to Section 2.04(b) of the Credit Agreement
that [the undersigned] [NAME OF DESIGNATED BORROWER] hereby elects to
[convert][continue] the Committed Borrowing consisting of [Base
Rate][Eurocurrency Rate] Advances:

 

(i) which is in the amount of $             ;

 

(ii) which, in the case of a Committed Borrowing consisting of Eurocurrency Rate
Advances, has an Interest Period of      month(s);4 and

 

(iii) which was borrowed (or previously converted or continued) on             ,
200  .

 

Such [conversion][continuation] shall become effective on             , 200  ,
at which time such Advances shall be [converted into][continued as] [Base
Rate][Eurocurrency Rate] Advances:

 

(i) which is in the amount of $             ;5

 

--------------------------------------------------------------------------------

Omit clause (ii) if Committed Borrowing consisted of Base Rate Advances.

 

B-1



--------------------------------------------------------------------------------

and

 

(ii) which has an Interest Period of      month(s)6.

 

Very truly yours,

The Stanley Works

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

--------------------------------------------------------------------------------

...(continued)

2 Omit clause (i) if conversion or continuation is for entire amount of
Committed Borrowing.

3 Omit clause (ii) if conversion is into Base Rate Advance.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF QUOTE REQUEST

 

[Date]

 

Citibank, N.A., as Administrative Agent for the Lenders parties to the Credit
Agreement referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the Amended and Restated Credit
Agreement, dated as of December 1, 2005 (as amended, modified or supplemented
from time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lenders parties
thereto, and Citibank, N.A., as Administrative Agent for said Lenders, and
hereby gives you notice pursuant to Section 2.13 of the Credit Agreement that
the undersigned hereby requests offers to make an Uncommitted Borrowing under
the Credit Agreement, and in that connection sets forth the terms on which such
Borrowing (the “Proposed Uncommitted Borrowing”) is requested to be made7:

 

(i) The Business Day of the Proposed Uncommitted Borrowing is             ,
200     .

 

(ii) The proposed aggregate amount of the Proposed Uncommitted Borrowing is
$            .

 

(iii) The duration of the proposed Interest Period for the Proposed Uncommitted
Borrowing is         .

 

(iv) The Type of Proposed Uncommitted Borrowing is [Fixed Rate] [Floating Rate].

 

--------------------------------------------------------------------------------

4 Information required for a Borrowing may be repeated as necessary if more than
one Borrowing is being requested in one Form of Quote Request.

 

C-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Uncommitted Borrowing:

 

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Uncommitted Borrowing
on the same day and to the application of the proceeds therefrom, as though made
on and as of such date; and

 

(B) no event has occurred and is continuing, or would result from such Proposed
Uncommitted Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or would constitute an Event of Default but for
the requirement that notice be given or time elapse or both.

 

Very truly yours,

The Stanley Works

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF QUOTE

 

[Date]

 

THE STANLEY WORKS

1000 Stanley Drive

New Britain, CT 06050

 

Re: the Amended and Restated Credit Agreement dated as of December 1, 2005 among
The Stanley Works, certain Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders (as amended, modified or supplemented from
time to time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

The undersigned, [Name of Lender], refers to the above referenced Credit
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The
undersigned hereby makes [a] Quote[s] pursuant to Section 2.13 of the Credit
Agreement, in response to the Quote Request made by the Company on         , and
in response thereto, sets forth below the terms on which such Quote[s] [is]
[are] made:

 

(i) The principal amount of the Uncommitted Advance is $            .

 

(ii) The Type of Uncommitted Advance is [Fixed Rate] [Floating Rate].

 

(iii) The Floating Rate Margin in the case of a Floating Rate Advance, or the
Fixed Rate in the case of a Fixed Rate Advance, is         .8

 

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Company upon
acceptance by the Company of this Quote in accordance with Section 2.13(d) of
the Credit Agreement.

 

Very truly yours,

[NAME OF LENDER]

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

--------------------------------------------------------------------------------

5 Clauses (i) through (iii) should be repeated as to each additional offer being
made.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF ACCEPTANCE

 

[Date]

 

Citibank, N.A., as Administrative Agent for the Lenders parties to the Credit
Agreement referred to below

2 Penns Way, Suite 200

New Castle, Delaware 19720

Attn: [            ]

 

Re: the Amended and Restated Credit Agreement, dated as of December 1, 2005 (as
amended, modified or supplemented from time to time, the “Credit Agreement”)
among the undersigned, certain Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders

 

Ladies and Gentlemen:

 

The undersigned, The Stanley Works, refers to the above referenced Credit
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. In accordance
with Section 2.13 of the Credit Agreements, we have received [a] Quote/Quotes in
connection with our Quote Request, dated         , for [an] Uncommitted
Borrowing[s] to occur on         , and in accordance with Section 2.13(d) of the
Credit Agreement, we hereby accept the following offer/offers for the Interest
Period of [            ]:

 

Principal Amount                            Fixed Rate/Floating
Rate                    Lender

 

 

Very truly yours,

The Stanley Works

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

 

FORM OF OPINION OF COUNSEL TO THE BORROWER

 

December     , 2005

 

To each of the Lenders listed on

Schedule I hereto and to

Citibank, N.A., as Administrative Agent

For the Lenders

 

  Re: The $550,000,000 Amended and Restated Credit Agreement among The Stanley
Works, the Lenders party thereto and Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as special counsel to The Stanley Works, a Connecticut corporation
(the “Borrower”) in connection with the negotiation, execution and delivery of
that certain $550,000,000 Amended and Restated Credit Agreement, dated as of the
date hereof, by and among the Borrower, the lenders party thereto (the
“Lenders”) and Citibank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) (the “Credit Agreement”).

 

This opinion is being delivered pursuant to Section 3.01(d) of the Credit
Agreement. Capitalized terms used herein and not expressly defined herein have
the definitions specified in the Credit Agreement.

 

In addition to the Credit Agreement, we have examined originals, certified
copies or copies otherwise identified as being true copies of the following:

 

  (a) the Restated Certificate of Incorporation of the Borrower, dated
September 11, 1998, filed with the Connecticut Secretary of State’s office on
September 15, 1998, certified by the Secretary of the Borrower as of the date
hereof,

 

  (b) the Bylaws of the Borrower as in effect as of the date hereof, as
certified by the Secretary of the Borrower as of the date hereof;

 

  (c) the resolutions duly adopted at a meeting of the Board of Directors of the
Borrower on October 25, 2005 authorizing, among other things, the execution,
delivery and performance by the Borrower of the Credit Agreement and the
transactions contemplated thereby;

 

  (d) the Certificate of Legal Existence of the Borrower as of October 27, 2005
issued by the Connecticut Secretary of State;

 

F1-1



--------------------------------------------------------------------------------

  (e) the Certificate of the General Counsel of the Borrower, dated as of the
date hereof, a copy of which is attached hereto as Exhibit A (the “Borrower’s
Certificate”);

 

  (f) a copy of the Borrowers Annual Report on Form 10-K for the year ended
January 1, 2004 (the “Form 10-K”) filed with the Securities and Exchange
Commission;

 

  (g) a copy of the Borrower’s Quarterly Report on Form 10-Q for the period
ended October 1, 2005 filed with the Securities and Exchange Commission; and

 

  (h) copies of the Borrower’s Current Reports on Form 8-K, dated as of
August 22, 2005, September 16, 2005, October 14, 2005, October 25, 2005 and
November 7, 2005.

 

In addition, we have examined originals or copies authenticated to our
satisfaction of such corporate records, certificates of officers and other
representatives of the Borrower and public officials, and other documents as we
have deemed relevant or necessary in connection with our opinions set forth
herein. As to questions of fact material to such opinions we have relied upon
the representations of the Borrower set forth in the Credit Agreement,
certificates of officers and other representatives of the Borrower and factual
information we have obtained from such other sources as we have deemed
reasonable. We have assumed without investigation that there has been no
relevant change or development between the dates as of which the information
cited in the preceding sentence was given and the date of this letter. We have
not independently verified the accuracy of the matters set forth in the written
statements or certificates upon which we have relied, nor have we undertaken any
lien, suit or judgment searches or searches of court dockets in any
jurisdiction. For purposes of the opinions in paragraph 1 we have relied
exclusively upon certificates issued by governmental authorities in the relevant
jurisdictions, and such opinion is not intended to provide any conclusion or
assurance beyond that conveyed by those certificates.

 

We have assumed: (i) the genuineness and authenticity of all documents examined
by us and all signatures thereon, and the conformity to originals of all copies
of all documents examined by us; (ii) that the execution, delivery and/or
acceptance of the Credit Agreement has been duly authorized by all action,
corporate or otherwise, necessary by the parties to the Credit Agreement other
than the Borrower (those parties other than the Borrower are hereinafter
collectively referred to as the “Other Parties”); (iii) the legal capacity of
all natural persons executing the Credit Agreement; (iv) that each of the Other
Parties has satisfied those legal requirements that are applicable to it to the
extent necessary to make the Credit Agreement enforceable against it; (v) that
the Credit Agreement constitutes a valid and binding obligation of the Other
Parties and is enforceable against the Other Parties in accordance with its
terms; (vi) that each of the Other Parties has complied with all legal
requirements pertaining to its status as such status relates to its rights to
enforce the Credit Agreement; (vii) that the Credit Agreement accurately
describes and contains the mutual understandings of the parties, and that there
are no oral or written statements or agreements or usages of trade or courses of
prior dealings among the parties that would modify, amend or vary any of the
terms of the Credit Agreement ; (viii) that the Other Parties will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Credit Agreement; (ix) that the
constitutionality or validity of a relevant statute, rule, regulation or agency
action is not in issue; (x) that all agreements other than the Credit Agreement
with respect to which we have provided

 

F1-2



--------------------------------------------------------------------------------

advice in our letter or reviewed in connection with our letter would be enforced
as written; (xi) that there has not been any mutual mistake of fact or
misunderstanding, fraud, duress or undue influence; and (xii) that each of the
Other Parties and any agent acting for it in connection with the Credit
Agreement has acted without notice of any defense against the enforcement of any
rights created by, or adverse claim to any property transferred pursuant to, the
Credit Agreement.

 

While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain information about which this
letter advises you, we confirm that we do not have any actual knowledge which
has caused us to conclude that our reliance and assumptions cited in the two
preceding paragraphs are unwarranted or that any information supplied in this
letter is incorrect.

 

As used in this opinion with respect to any matter, the qualifying phrases “to
the best of our knowledge” and “our actual knowledge” and any similar phrase
means the conscious awareness of facts or other information by: (i) the lawyer
signing this opinion; and (ii) any lawyer who has had active involvement in
negotiating or preparing the Credit Agreement or preparing this opinion. In this
regard, we have not made any special review or investigation in connection with
rendering any opinion so qualified.

 

Based on the foregoing, and in reliance thereon, and subject to the
qualifications, limitations and exceptions stated herein, we are of the opinion,
having due regard for such legal considerations as we deem relevant, that:

 

1. The Borrower is a corporation validly existing and in good standing under the
laws of the State of Connecticut.

 

2. The execution, delivery and performance by the Borrower of the Credit
Agreement and the consummation of the transaction contemplated thereby are
within the power and authority of the Borrower and have been duly authorized by
all necessary proceedings under the organizational documents of the Borrower,
and did not and do not (i) violate or conflict with any provision of the
organizational documents of the Borrower, (ii) violate or conflict with any law,
rule or regulation of any governmental authority applicable to the Borrower,
(iii) require the Borrower to obtain any approval, consent or waiver of, or make
any filing with, any governmental agency or body (other than approvals, consents
or waivers already obtained or filings already made), (iv) require the consent
or authorization of, or approval by, or notice to, any party to any material
contract or agreement of which we have knowledge to which the Borrower is a
party, except for such consents, authorizations, approvals or notices that
(assuming the power and authority of the consenting entity and the authority and
capacity of the person signing on its behalf) have been obtained or made, or
(v) violate or conflict with any judgment, order or decree of which we have
knowledge to which the Borrower is a party or by which any of its assets or
properties is bound.

 

3. The Credit Agreement has been duly executed and delivered by the Borrower;
and the Credit Agreement constitutes the legal, valid and binding obligations of
the Borrower, enforceable against it in accordance with its terms.

 

F1-3



--------------------------------------------------------------------------------

4. The Borrower is not (a) an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended, or (b) a “holding company”, or a “subsidiary company” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1935, as amended.

 

Our opinions as herein expressed are subject to the following qualifications and
limitations:

 

(1) Since we do not represent the Borrower on a regular basis, we have assumed
the accuracy of the description of the Borrower’s business set forth in the Form
10-K.

 

(2) Our opinions are subject to the effect of Federal and state bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent conveyance and
other laws relating to or affecting the rights of creditors generally (or
affecting the rights of only creditors of specific types of debtors), with
respect to which we express no opinion.

 

(3) Our opinions are subject to limitations imposed by general principles of
equity and public policy upon (i) the enforceability of any of the remedies,
covenants or other provisions of the Credit Agreement, including, without
limitation, any rights to contribution or indemnification, concepts of
materiality, good faith and fair dealing, and (ii) the availability of
injunctive relief or other equitable remedies, and are subject to the
application of principles of equity (regardless of whether enforcement is
considered in proceedings at law or in equity).

 

(4) Our opinions are subject to the effect of the rules of law that:

 

  a. limit or affect the enforcement of provisions of a contract that purport to
waive, or to require waiver of, (i) the obligations of good faith, fair dealing,
diligence and reasonableness, (ii) statutory or regulatory rights, except to the
extent that the statute or regulation explicitly allows waivers; and
(iii) unknown future defenses;

 

  b. provide that choice of law (unless the monetary thresholds set forth in the
General Obligations Laws of the State of New York have been satisfied), forum
selection and jury waiver clauses in contracts are not necessarily binding;

 

  c. provide a time limitation after which a remedy may not be enforced;

 

  d. limit the enforceability of provisions releasing, exculpating or exempting
a party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct, unlawful conduct, or violation of
public policy;

 

  e. may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;

 

  f. govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees and other costs;

 

F1-4



--------------------------------------------------------------------------------

(5) We express no opinion with respect to the enforceability of provisions for
late charges.

 

(6) We express no opinion with respect to the enforceability of any provisions
in the Credit Agreement: (i) purporting to create or waive an agency or
attorney-in-fact relationship; or (ii) prohibiting oral amendment or waiver or
limiting the effect of a course of dealings between the parties.

 

(7) We express no opinion as to the laws of any jurisdiction other than the
corporate laws of the State of Connecticut, the laws of the State of New York
and the federal laws of the United States of America.

 

This opinion is rendered on the date hereof, and we have no continuing
obligation hereunder to inform you of changes of law or fact subsequent to the
date hereof or facts of which we have become aware after the date hereof.

 

This opinion is solely for your benefit and may not be furnished to, or relied
upon by, any other person or entity without the express prior written consent of
the undersigned. This opinion is limited to the matters set forth herein, and no
opinion may be inferred or implied beyond the matters expressly stated in this
letter.

 

Very truly yours,

 

 

SONNENSCHEIN NATH & ROSENTHAL LLP

 

F1-5



--------------------------------------------------------------------------------

BORROWER’S CERTIFICATE

 

I, Bruce H. Beatt, am the General Counsel of The Stanley Works (the “Borrower”).
I understand that, pursuant to Section 3.01(d) of that certain Amended and
Restated Credit Agreement, dated as of the date hereof (the “Credit Agreement”),
among the Borrower, the lenders party thereto (the “Lenders”) and Citibank,
N.A., as administrative agent for the Lenders, Sonnenschein Nath & Rosenthal LLP
is relying upon this certificate and the statements made herein in rendering
certain legal opinions. Capitalized terms used herein but not otherwise defined
shall have the meaning set forth in the Credit Agreement.

 

With regard to the foregoing, on behalf of the Borrower, I certify that:

 

1. Based solely and exclusively on conversations with Craig A. Douglas,
Treasurer of the Borrower:

 

a. The value of all securities owned by the Borrower (excluding those by
majority-owned Subsidiaries of the Borrower) does not exceed ten percent
(10%) of the value of the Borrower’s total assets;

 

b. Less than twenty-five percent (25%) of the assets of the Borrower on a
consolidated basis and on an unconsolidated basis consist of the margin stock
(as such term is defined in Regulation U of the Board of Governors of the
Federal Reserve System); and

 

c. The Borrower is primarily engaged, directly or through a wholly-owned
Subsidiary or Subsidiaries, in a business of businesses other than that of
investing, reinvesting, owning, holding or trading in securities and is not
engaged and does not propose to engage in the business of investing,
reinvesting, owning, holding or trading in securities, and does not own or
propose to acquire investment securities having a value exceeding forty percent
(40%) of the value of the Borrower’s total assets (exclusive of government
securities and cash items) on an unconsolidated basis.

 

2. Based solely and exclusively on a certain Statement by Holding Company
Claiming Exemption Under Rule U-3A-2 form the Provisions of the Public Utility
Holding Company Act of 1935 (the “Act”), filed by the Borrower with the United
States Securities and Exchange Commission on February 27, 2004 (Accession Number
0000093556-04-000056), the Borrower is exempt from the provisions of the Act.

 

3. Based solely and exclusively on interviews of the officers of the Borrower
responsible for its financing activities and the lawyers under my supervision,
the execution, delivery and performance by the Borrower of any of its
obligations under the Credit Agreement does not and will not require the
Borrower to obtain any approval, consent or waiver of, or make any filing with,
any governmental agency or body (other than approvals, consents or waivers
already obtained or filings already made), require the consent or authorization
of, or approval by, or notice to, any party to any material contract or
agreement to which the Borrower is a party, except for such consents,
authorizations, approvals or notices that (assuming the power and authority of
the consenting entity and the authority and capacity of the person signing on
its behalf) have been obtained or made, or violate or conflict with any
judgment, order or decree to which the Borrower is a party or by which any of
its assets or properties is bound.

 

F1-6



--------------------------------------------------------------------------------

In Witness Whereof, I have executed this certificate as of December     , 2005.

 

By:  

 

--------------------------------------------------------------------------------

Name:   Bruce H. Beatt Title:   Vice President, General Counsel and    
Secretary

 

F1-7



--------------------------------------------------------------------------------

EXHIBIT F-2

 

FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO

THE ADMINISTRATIVE AGENT

 

December 1, 2005

 

To the Lenders that are parties to the

    Amended and Restated Credit Agreement referred

    to below and Citibank, N.A., as Administrative

    Agent for such Lenders (the “Administrative Agent”)

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to the Administrative Agent in
connection with the $550,000,000 Amended and Restated Credit Agreement dated as
of December 1, 2005 (the “Credit Agreement”) between The Stanley Works, a
Connecticut corporation (the “Company”), the financial institutions referred to
as “Lenders” in the Credit Agreement (the “Lenders”) and the Administrative
Agent, amending and restating the $400,000,000 Credit Agreement dated as of
October 14, 2004 (the “Existing Credit Agreement”). Terms defined in the Credit
Agreement have the same respective defined meanings when used herein.

 

In rendering the opinions expressed below, we have examined an executed
counterpart of the Credit Agreement. In our examination, we have assumed the
genuineness of all signatures, the authenticity of all documents submitted to us
as originals and the conformity with authentic original documents of all
documents submitted to us as copies. When relevant facts were not independently
established, we have relied upon representations made in or pursuant to the
Credit Agreement or in certificates delivered by or on behalf of the Company
pursuant thereto. We have also assumed that the Credit Agreement has been duly
authorized, executed and delivered by, and (except, to the extent set forth
below, as to the Company and the Designated Borrowers) constitutes a legal,
valid, binding and enforceable obligation of, all of the parties thereto, that
all signatories thereto have been duly authorized and that all such parties are
duly organized and validly existing and have the power and authority (corporate
or other) to execute, deliver and perform the same, and that all authorizations,
approvals or consents of (including without limitation all foreign exchange
control approvals), and all filings or registrations with, any governmental or
regulatory authority or agency of any Designated Borrower’s jurisdiction of
organization (including the central bank of any such jurisdiction, if
applicable) required for the making and performance by such Designated Borrower
of the Credit Agreement shall have been obtained or made and shall be in effect
at the time of any Borrowing by such Designated Borrower.

 

In addition, we have assumed that (i) all Persons that are, immediately before
the Effective Date, parties to the Existing Credit Agreement have executed and
delivered the Credit Agreement, and (ii) notice by the Administrative Agent to
the Company confirming the occurrence of the Effective Date is being given
contemporaneously with the delivery of this opinion.

 

F2-1



--------------------------------------------------------------------------------

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as
we have deemed necessary as a basis for the opinions expressed below, we are of
the opinion that the Credit Agreement constitutes a legal, valid and binding
obligation of the Company and each Designated Borrower, enforceable against the
Company and such Designated Borrower in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or other similar laws relating to or affecting the rights
of creditors generally, and, with respect to the Designated Borrowers, to the
possible judicial application of foreign laws or governmental action affecting
the rights of creditors generally, and except as the enforceability of the
Credit Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including without limitation (i) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (ii) concepts
of materiality, reasonableness, good faith and fair dealing.

 

The foregoing opinions are also subject to the following comments and
qualifications:

 

(A) The enforceability of provisions in the Credit Agreement to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

 

(B) The enforceability of Section 8.04(c) of the Credit Agreement may be limited
by laws limiting the enforceability of provisions exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.

 

(C) We express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than New York) that limits the interest,
fees or other charges it may impose for the loan or use of money or other
credit, (ii) Section 2.09(b) of the Credit Agreement, (iii) the last sentence of
Section 8.05 of the Credit Agreement, (iv) Section 8.13(a) of the Credit
Agreement insofar as such sentence relates to the subject-matter jurisdiction of
the United States District Court for the Southern District of New York to
adjudicate any controversy related to the Credit Agreement, (iv) the waiver of
inconvenient forum set forth in Section 8.13(c) of the Credit Agreement with
respect to proceedings in the United States District Court for the Southern
District of New York, and (v) Section 8.14 of the Credit Agreement.

 

(D) We wish to point out with reference to obligations stated to be payable in a
currency other than Dollars that (i) a New York statute provides that a judgment
rendered by a court of the State of New York in respect of an obligation
denominated in such other currency would be rendered in such other currency and
would be converted into Dollars at the rate of exchange prevailing on the date
of entry of the judgment and (ii) a judgment rendered by a Federal court sitting
in the State of New York in respect of an obligation denominated in such other
currency may be expressed in Dollars, but we express no opinion as to the rate
of exchange such Federal court would apply.

 

F2-2



--------------------------------------------------------------------------------

(E) We express no opinion as to the last paragraph of any Designation Letter
delivered pursuant to Section 2.14 of the Credit Agreement to the extent it
relates to immunity acquired after the date of execution and delivery of such
Designation Letter.

 

(F) Section 9.02(b) of the Credit Agreement may not be enforceable to the extent
that the Guaranteed Obligations as defined therein are materially modified.

 

The foregoing opinions are limited to matters involving the Federal laws of the
United States and the law of the State of New York, and we do not express any
opinion as to the law of any other jurisdiction. Without limiting the foregoing,
we do not hold ourselves out as experts on, or purport to advise on, the laws of
the jurisdiction of organization of any Designated Borrower

 

This opinion letter is provided to you by us as special New York counsel to the
Administrative Agent pursuant to Section 3.01(d) of the Credit Agreement and may
not be relied upon by any other person or for any purpose other than in
connection with the transactions contemplated by the Credit Agreement without
our prior written consent in each instance.

 

Very truly yours,

 

WFC/RMG

 

F2-3



--------------------------------------------------------------------------------

EXHIBIT G

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
December 1, 2005 (as amended or modified from time to time, the “Credit
Agreement”) among The Stanley Works, a Connecticut corporation (the “Company”),
the Lenders (as defined in the Credit Agreement) and Citibank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Uncommitted Advances and Uncommitted Notes)
equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Uncommitted Advances and Uncommitted Notes). After giving effect to
such sale and assignment, the Assignee’s Commitment and the amount of the
Committed Advances owing to the Assignee will be as set forth on Schedule 1
hereto.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Company or the performance or
observance by the Company of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Committed Note held by the Assignor and requests that the
Administrative Agent exchange such Committed Note for a new Committed Note
payable to the order of the Assignee in an amount equal to the Commitment
assumed by the Assignee pursuant hereto or new Committed Notes payable to the
order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and the Assignor in an amount equal to the Commitment
retained by the Assignor under the Credit Agreement, respectively, as specified
on Schedule 1 hereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental

 

G-1



--------------------------------------------------------------------------------

thereto; (iv) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; (v) agrees, for the benefit of the Company, that it
will be bound by the terms and provisions of the Credit Agreement to the same
extent as if it were an original party thereto; and (vi) attaches any U.S.
Internal Revenue Service forms required under Section 8.09 of the Credit
Agreement.

 

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

 

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Committed Notes in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
facility fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and the Committed Notes for periods prior to the Effective Date directly between
themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.

 

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

G-2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

                     %

Assignee’s Commitment:

   $                 

Aggregate outstanding principal amount of Committed

   $                 

Advances assigned:

      

Principal amount of Committed Note payable to Assignee:

   $                 

Principal amount of Committed Note payable to Assignor:

   $                 

Effective Date9 :

                         ,200    

 

[NAME OF ASSIGNOR],

as Assignor

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Dated:                     , 200    

[NAME OF ASSIGNEE],

as Assignee

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Dated:                     , 200    

--------------------------------------------------------------------------------

6 This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 

G-3



--------------------------------------------------------------------------------

Domestic Lending Office:

[Address]

 

Eurocurrency Lending Office:

[Address]

 

Accepted this                      day

of                     , 200    

 

Citibank, N.A., as Administrative Agent

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[Approved this              day of                     , 200    

The Stanley Works

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H-1

 

PROMISSORY NOTE

(Committed Advances)

 

[$][€][£]            

Dated:                    

 

FOR VALUE RECEIVED, the undersigned, [THE STANLEY WORKS, a Connecticut
corporation] [DESIGNATED BORROWER, a [            ] corporation] (the
“Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF LENDER] (the
“Lender”) the principal sum of [$][€][£]             or, if less, the aggregate
principal amount of all Committed Advances made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below outstanding on the
Termination Date, and such amount shall be paid on or prior to the Termination
Date as provided in the Credit Agreement referred to below.

 

Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.

 

The Borrower promises to pay interest on the principal amount of each Committed
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement referred to below.

 

Both principal of and interest on each Committed Advance are payable in the
Currency in which such Advance was denominated to Citibank, N.A., as
Administrative Agent, at the Administrative Agent’s Account in the Principal
Financial Center for such Currency for the account of the Lender, in same day
funds. Each Committed Advance made by the Lender to the Borrower and the
maturity thereof, and all payments made on account of the principal amount
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is a part of this Promissory Note,
which recordation shall be conclusive and binding absent manifest error but the
failure to make such recording shall not have any effect on the Lender’s rights
hereunder.

 

This Promissory Note is one of the Committed Notes referred to in, and is
entitled to the benefits of, the Amended and Restated Credit Agreement dated as
of December 1, 2005 (as amended, modified or supplemented from time to time, the
“Credit Agreement), among [The Stanley Works/the Borrower], certain Designated
Borrowers (if any), the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Administrative Agent for the Lender and such other lenders.
The Credit Agreement, among other things, (i) provides for the making of
Committed Advances by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, the indebtedness of the Borrower resulting from each such
Committed Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

H1-1



--------------------------------------------------------------------------------

[THE STANLEY WORKS] [DESIGNATED BORROWER]

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

H1-2



--------------------------------------------------------------------------------

EXHIBIT H-2

 

PROMISSORY NOTE

(Uncommitted Advances)

 

[$][€][£]            

Dated:                    

 

FOR VALUE RECEIVED, the undersigned, [THE STANLEY WORKS, a Connecticut
corporation,] [DESIGNATED BORROWER, a [            ] corporation] (the
“Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF LENDER] (the
“Lender”) the aggregate principal amount of all Uncommitted Advances made by the
Lender to the Borrower pursuant to the Credit Agreement referred to below and
such amount shall be paid in the amounts and on the dates provided in the Credit
Agreement referred to below.

 

Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.

 

The Borrower promises to pay interest on the principal amount of each
Uncommitted Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement referred to below.

 

Both principal and interest are payable in the Currency in which such Advance
was denominated to Citibank, N.A., as Administrative Agent, at the
Administrative Agent’s Account in the Principal Financial Center for such
Currency for the account of the Lender, in same day funds. Each Uncommitted
Advance made by the Lender to the Borrower and the maturity thereof, and all
payments made on account of the principal amount thereof, shall be recorded by
the Lender and, prior to any transfer hereof, endorsed on the grid attached
hereto which is a part of this Promissory Note, which recordation shall be
conclusive and binding absent manifest error but the failure to make such
recording shall not have any effect on the Lender’s rights hereunder.

 

This Promissory Note is one of the Uncommitted Notes referred to in, and is
entitled to the benefits of, the Amended and Restated Credit Agreement dated as
of December 1, 2005 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), among [The Stanley Works/the Borrower], certain Designated
Borrowers (if any), the Lender and certain other lenders parties thereto, and
Citibank, N.A., as Administrative Agent for the Lender and such other Lenders.
The Credit Agreement, among other things, (i) provides for the making of
Uncommitted Advances by the Lender to the Borrower from time to time, the
indebtedness of the Borrower resulting from each such Uncommitted Advance being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

H2-1



--------------------------------------------------------------------------------

[THE STANLEY WORKS]

[DESIGNATED BORROWER]

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

H2-2



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF DESIGNATION LETTER

 

[Date]

 

To Citibank, N.A.,

  as Administrative Agent

Two Penn’s Way, Suite 200

New Castle, DE 19720

 

Attention: [            ]

 

Ladies and Gentlemen:

 

We make reference to the $550,000,000 Amended and Restated Credit Agreement
dated as of December 1, 2005 (the “Credit Agreement”) among The Stanley Works
(the “Company”), certain Designated Borrowers (if any), the Lenders party
thereto and Citibank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement are used herein as defined therein.

 

The Company hereby designates [            ] (the “Designated Borrower”), a
corporation duly incorporated under the laws of [            ] and a Subsidiary,
as a Company in accordance with Section 2.14 of the Credit Agreement.

 

The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts all of the obligations of a Borrower under
the Credit Agreement, adheres to the Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for all purposes of the Credit Agreement, joins
in each of the waivers, appointments and submissions in Article VIII thereof,
and will perform and comply with the terms and provisions of the Credit
Agreement applicable to it as if it had originally executed the Credit Agreement
as a Borrower. The Designated Borrower hereby authorizes and empowers the
Company to act as its representative and attorney-in-fact for the purposes of
signing documents and giving and receiving notices (including notices of
Borrowing under the Credit Agreement) and other communications in connection
with the Credit Agreement and the transactions contemplated thereby and for the
purposes of modifying or amending any provision of the Credit Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.

 

The Designated Borrower represents and warrants to the Administrative Agent and
each Lender the following:

 

  (a) Corporate Existence. The Designated Borrower is an entity duly organized
and validly existing under the laws of its jurisdiction of formation.

 

I-1



--------------------------------------------------------------------------------

  (b) Corporate Authorization, Etc. The performance of its obligations under the
Credit Agreement and the execution, delivery and performance by the Designated
Borrower of this Designation Letter and any Note executed by the Designated
Borrower are within the Designated Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Borrower’s charter documents of (ii) any law or contractual
restriction binding on or affecting the Designated Borrower.

 

  (c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Borrower’s of this
Designation Letter and any Note executed by the Designated Borrower or the
performance of its obligations under the Credit Agreement.

 

  (d) Enforceability. Each of the Credit Agreement and this Designation Letter
is and, upon issuance and delivery thereof in accordance with the Credit
Agreement, each Note executed by the Designated Borrower will be the legal,
valid and binding obligations of the Designated Borrower, enforceable against
the Designated Borrower in accordance with their respective terms.

 

  (e) Investment Company. The Designated Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

  (f) No Defaults. The Designated Borrower is not in default under or with
respect to any agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound in any respect which could reasonably
be expected to result in a Material Adverse Effect.

 

  (g) Use of Proceeds, Etc. All proceeds of each Advance made to the Designated
Borrower will be used by it only in accordance with the provisions of
Section 2.12 of the Credit Agreement. It is not, nor will be, engaged in the
business of extending credit for the purpose of buying or carrying Margin Stock
and no proceeds of any Advance will be used by it to extend credit to others for
the purpose of buying or carrying any Margin Stock. Neither the making of any
Advance to the Designated Borrower nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X issued by
the Board of Governors of the Federal Reserve System.

 

The Designated Borrower agrees that the address set forth below its name at the
shall be its “Address for Notices” for all purposes of the Credit Agreement
(including Section 8.13 thereof). The Designated Borrower acknowledges its
receipt of the notice of each Lender, provided pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), set forth in Section 8.15 of the Credit Agreement.

 

I-2



--------------------------------------------------------------------------------

To the extent that the Designated Borrower or any of its Property has or
hereafter may acquire, in any jurisdiction in which judicial proceedings may at
any time be commenced with respect to the Credit Agreement or any other Loan
Document, any immunity from jurisdiction, legal proceedings, attachment (whether
before or after judgment), execution, judgment or set-off, the Designated
Borrower hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity.

 

THE STANLEY WORKS

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[NAME OF DESIGNATED BORROWER]

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Address for Notices:

[                                         ]

[                                         ]

[                                         ]

Attention: [                            ]

Telecopier: [                            ]

Telephone: [                            ]

 

ACCEPTED AND AGREED:

CITIBANK, N.A.,

  as Administrative Agent

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

 

FORM OF TERMINATION LETTER

 

[Date]

 

To Citibank, N.A.,

    as Administrative Agent

Two Penn’s Way, Suite 200

New Castle, DE 19720

 

Attention: [                    ]

 

Ladies and Gentlemen:

 

We make reference to the $550,000,000 Amended and Restated Credit Agreement
dated as of December 1, 2005 (the “Credit Agreement”) among The Stanley Works
(the “Company”), certain Designated Borrowers (if any), the Lenders party
thereto and Citibank, N.A., as Administrative Agent. Terms defined in the Credit
Agreement are used herein as defined therein.

 

The Company hereby terminates the status as a Designated Borrower of
[                    ], a corporation incorporated under the laws of
[                    ], in accordance with Section 2.14 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent.
The undersigned hereby represents and warrants that all principal and interest
on any Advance of the above-referenced Designated Borrower and all other amounts
payable by such Designated Borrower pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not affect any obligation which by the terms of the
Credit Agreement survives termination thereof.

 

THE STANLEY WORKS

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

J-1